Exhibit 10.1
EXECUTION COPY
 
SEPARATION AND DISTRIBUTION AGREEMENT
among
NORTHROP GRUMMAN CORPORATION,
NEW P, INC.,
HUNTINGTON INGALLS INDUSTRIES, INC.,
NORTHROP GRUMMAN SHIPBUILDING, INC.,
and
NORTHROP GRUMMAN SYSTEMS CORPORATION
Dated as of March 29, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
 
       
Section 1.1 Table of Definitions
    2  
Section 1.2 Certain Defined Terms
    3  
 
       
ARTICLE II THE SEPARATION
    19  
 
       
Section 2.1 Internal Reorganization; Transfer of Assets and Assumption of
Liabilities
    19  
Section 2.2 Governmental Approvals and Consents; Transfers, Assignments and
Assumptions Not Effected Prior to the Distribution
    20  
Section 2.3 Termination of Agreements
    21  
Section 2.4 Novation of Shipbuilding Liabilities
    22  
Section 2.5 Novation of Retained Liabilities
    23  
Section 2.6 Disclaimer of Representations and Warranties
    23  
Section 2.7 Treatment of Cash
    24  
Section 2.8 Replacement of Credit Support
    24  
 
       
ARTICLE III ACTIONS PENDING THE DISTRIBUTION
    25  
 
       
Section 3.1 Actions Prior to the Distribution
    25  
Section 3.2 Conditions to Distribution
    26  
 
       
ARTICLE IV THE DISTRIBUTION
    27  
 
       
Section 4.1 The Distribution
    27  
Section 4.2 Fractional Shares
    28  
Section 4.3 Sole Discretion of the Northrop Grumman Board and New NGC Board
    28  
 
       
ARTICLE V MUTUAL RELEASES; INDEMNIFICATION
    28  
 
       
Section 5.1 Release of Pre-Distribution Claims
    28  
Section 5.2 Indemnification by HII and NGSB
    30  
Section 5.3 Indemnification by New NGC and NGSC
    30  
Section 5.4 Indemnification Obligations Net of Insurance Proceeds and Other
Amounts
    31  
Section 5.5 Third-Party Claims
    31  
Section 5.6 Additional Matters
    34  
Section 5.7 Remedies Cumulative
    34  
Section 5.8 Survival of Indemnities
    34  
Section 5.9 Limitation on Liability
    34  

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VI SHARED GAINS AND SHARED LIABILITIES
    35  
 
       
Section 6.1 Managing Party
    35  
Section 6.2 Allocation Committee
    35  
Section 6.3 Shared Gains
    36  
Section 6.4 Shared Liabilities
    37  
Section 6.5 Payments
    37  
 
       
ARTICLE VII EXCHANGE OF INFORMATION; CONFIDENTIALITY
    38  
 
       
Section 7.1 Agreement for Exchange of Information
    38  
Section 7.2 Ownership of Information
    39  
Section 7.3 Compensation for Providing Information
    39  
Section 7.4 Record Retention
    39  
Section 7.5 Limitation of Liability
    39  
Section 7.6 Other Agreements Providing for Exchange of Information
    39  
Section 7.7 Cooperation
    39  
Section 7.8 Confidentiality
    40  
Section 7.9 Protective Arrangements
    41  
 
       
ARTICLE VIII FURTHER ASSURANCES AND ADDITIONAL COVENANTS
    41  
 
       
Section 8.1 Further Assurances
    41  
Section 8.2 Amendment to NGC Certificate of Incorporation
    42  
Section 8.3 Credit Support
    42  
Section 8.4 Non-Compete
    43  
Section 8.5 Intercompany Work Orders
    43  
Section 8.6 IDIQ Vehicles
    43  
Section 8.7 Government Contract Matters
    44  
Section 8.8 Software Licenses
    46  
Section 8.9 Use of Names, Logos and Information
    46  
 
       
ARTICLE IX TERMINATION
    47  
 
       
Section 9.1 Termination
    47  
Section 9.2 Effect of Termination
    47  
 
       
ARTICLE X DISPUTE RESOLUTION
    47  
 
       
Section 10.1 Negotiation
    47  
Section 10.2 Mediation
    48  
Section 10.3 Arbitration
    48  
Section 10.4 Confidentiality of Arbitral Award and Documents and Information
Exchanged and Submitted in the Course of Arbitration
    49  
Section 10.5 Treatment of Negotiations and Mediation
    49  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 10.6 Continuity of Service and Performance
    49  
Section 10.7 Consolidation
    49  
Section 10.8 Submission to Jurisdiction
    50  
Section 10.9 Enforcement
    50  
 
       
ARTICLE XI MISCELLANEOUS
    51  
 
       
Section 11.1 Corporate Power
    51  
Section 11.2 Coordination with Certain Ancillary Agreements; Conflicts
    51  
Section 11.3 Expenses
    51  
Section 11.4 Amendment and Modification
    52  
Section 11.5 Waiver
    52  
Section 11.6 Notices
    52  
Section 11.7 Interpretation
    54  
Section 11.8 Entire Agreement
    54  
Section 11.9 No Third Party Beneficiaries
    54  
Section 11.10 Governing Law
    55  
Section 11.11 Assignment
    55  
Section 11.12 Severability
    55  
Section 11.13 Waiver of Jury Trial
    55  
Section 11.14 Counterparts
    55  
Section 11.15 Facsimile Signature
    55  
Section 11.16 Payment
    55  
Section 11.17 Parties’ Obligations
    56  

Annex I — Internal Reorganization

iii



--------------------------------------------------------------------------------



 



SEPARATION AND DISTRIBUTION AGREEMENT
     SEPARATION AND DISTRIBUTION AGREEMENT, dated as of March 29, 2011 (this
“Agreement”), among Northrop Grumman Corporation, a Delaware corporation
(“NGC”), New P, Inc., a Delaware corporation (“New NGC”), Huntington Ingalls
Industries, Inc., a Delaware corporation (“HII”), Northrop Grumman Shipbuilding,
Inc., a Virginia corporation (“NGSB”), and Northrop Grumman Systems Corporation,
a Delaware corporation (“NGSC”).
RECITALS
     A. NGC, acting through itself and its direct and indirect Subsidiaries (as
defined below), currently conducts the Shipbuilding Business (as defined below)
and the Retained Business (as defined below).
     B. The NGC Board (as defined below) has determined that it is appropriate,
desirable and in the best interests of NGC and its stockholders to separate NGC
into two publicly traded companies: (a) HII, which following the Distribution
(as defined below) will own and conduct, directly and indirectly, the
Shipbuilding Business; and (b) New NGC, which following the Distribution will
own and conduct, directly and indirectly, the Retained Business.
     C. Prior to the date of this Agreement, NGC formed New NGC as a wholly
owned direct Subsidiary, HII as a wholly owned direct subsidiary of New NGC, and
Titan Merger Sub Inc., a Delaware corporation and a wholly owned indirect
Subsidiary of New NGC (“Merger Sub”).
     D. Prior to the Distribution, Merger Sub will merge with and into NGC in a
merger pursuant to Section 251(g) of the Delaware General Corporation Law, with
NGC as the surviving entity and renamed “Titan II Inc.” and with New NGC renamed
“Northrop Grumman Corporation” (the “Holding Company Reorganization”).
     E. After the Holding Company Reorganization and prior to the Distribution,
the parties will complete the Internal Reorganization (as defined below).
     F. On the Distribution Date (as defined below) and subject to the terms and
conditions of this Agreement, New NGC shall distribute to the Record Holders (as
defined below), on a pro rata basis, all the outstanding shares of common stock,
par value $.01 per share, of HII (“HII Common Stock”) owned by New NGC on the
Distribution Date (the “Distribution”).
     G. The parties intend that, for U.S. federal income tax purposes, the
Holding Company Reorganization, the Internal Reorganization, and the
Distribution shall qualify for Tax-Free Status (as defined below) pursuant to
Sections 351, 355, 361, 368(a) and related provisions of the Code (as defined
below).

 



--------------------------------------------------------------------------------



 



AGREEMENT
     In consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Table of Definitions. The following terms have the meanings set
forth on the pages referenced below:

          Definition   Page  
AAA
    48  
Action
    3  
Affiliate
    4  
Agent
    4  
Agreement
    1  
Agreement Disputes
    48  
Allocation Committee
    4  
Allowable Cost Audit
    44  
Ancillary Agreements
    4  
Applicable HII Proportion
    4  
Applicable New NGC Proportion
    4  
Applicable Proportion
    4  
Assets
    4  
Assigned Action
    6  
Business
    8  
Business Day
    6  
Change of Control
    6  
Change of Control Triggering Event
    7  
Code
    7  
Consents
    7  
Continuing Director
    7  
Credit Support Instruments
    7  
Determination Request
    7  
Dispute Notice
    48  
Distribution
    1  
Distribution Date
    7  
Distribution Ratio
    7  
Employee Matters Agreement
    7  
Environmental Laws
    7  
Environmental Liabilities
    8  
Exchange Act
    8  
Excluded Disputes
    48  
Excluded Retained Assets
    8  
Excluded Shipbuilding Assets
    8  
Fitch
    8  
Form 10
    8  
Former Business
    8  
Governmental Approvals
    9  
Governmental Authority
    9  
GO-Zone Bonds
    9  
GO-Zone Bonds Guarantee
    I-1  
Group
    9  
Hazardous Substances
    9  
HII
    1  
HII Assigned Action
    9  
HII Balance Sheet
    9  
HII Common Stock
    1  
HII Contribution
    I-2  
HII Credit Facility
    9  
HII Credit Support Instruments
    25  
HII Debt
    9  
HII Entities
    9  
HII Group
    9  
HII Indemnitees
    30  
HII Transferred Assets
    10  
Holding Company Reorganization
    1  
Holdings LLC
    I-1  
Holdings LP
    I-1  
Holdings LP Distribution
    I-2  
Indemnifying Party
    31  
Indemnitee
    31  
Indemnity Payment
    31  
Information
    10  
Information Statement
    10  
Ingalls Indemnity Agreement
    10  
Insurance Matters Agreement
    10  
Insurance Policies
    10  
Insurance Proceeds
    10  

2



--------------------------------------------------------------------------------



 



Table of Definitions (cont.)

          Definition   Page  
Intercompany Debt Receivable
    I-1  
Internal Reorganization
    10  
IP License Agreement
    10  
IRS Ruling
    10  
IWOs
    43  
Law
    11  
Letter Subcontracts
    43  
Liabilities
    11  
Litigation Management Agreement
    11  
Managing Party
    35  
Merger Sub
    1  
Moody’s
    11  
Navy Guarantees
    11  
New NGC
    1  
New NGC Assigned Action
    11  
New NGC Board
    11  
New NGC Common Stock
    12  
New NGC Credit Support Instruments
    24  
New NGC Entities
    12  
New NGC Group
    12  
New NGC Indemnitees
    30  
New NGC Transferred Assets
    12  
NGC
    1  
NGC Board
    12  
NGC Charter Amendment
    42  
NGC Charter Amendment Proposal
    42  
NGC Credit Agreement
    I-1  
NGC Distribution
    I-1  
NGSB
    1  
NGSC
    1  
NGTS
    12  
Non-Managing Party
    12  
Northrop Grumman
    12  
Northrop Grumman Board
    12  
Northrop Grumman Stockholders
    12  
NYSE
    12  
Opinion
    12  
P&I Agreements
    12  
Person
    13  
Rating Agencies
    13  
Rating Event
    13  
Record Date
    13  
Record Holders
    13  
Retained Assets
    13  
Retained Business
    14  
Retained Cash
    I-2  
Retained Liabilities
    14  
Rules
    48  
S&P
    15  
SEC
    15  
Security Interest
    15  
Separation
    15  
Settlement Asset
    44  
Settlement Liability
    44  
Shared Action
    15  
Shared Gain
    15  
Shared Liability
    15  
Shipbuilding Assets
    16  
Shipbuilding Business
    17  
Shipbuilding Liabilities
    17  
Solicitation
    43  
Subsidiary
    18  
Tax Matters Agreement
    19  
Taxes
    19  
Tax-Free Status
    19  
Team
    19  
Teaming Agreement
    19  
Third-Party Claim
    31  
Transferred Debt Proceeds
    I-2  
Transition Services Agreement
    19  

     Section 1.2 Certain Defined Terms. For the purposes of this Agreement:
          “Action” means any claim, demand, action, suit, countersuit, audit,
arbitration, inquiry, proceeding or investigation by or before any Governmental
Authority or any United States or non-United States federal, state, local or
international arbitration or mediation tribunal.

3



--------------------------------------------------------------------------------



 



          “Affiliate” of any Person means a Person that controls, is controlled
by, or is under common control with such Person; provided, however, that for
purposes of this Agreement and the Ancillary Agreements, none of the New NGC
Entities shall be deemed to be an Affiliate of any HII Entity and none of the
HII Entities shall be deemed to be an Affiliate of any New NGC Entity. As used
herein, “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity,
whether through ownership of voting securities or other interests, by contract
or otherwise.
          “Agent” means the distribution agent to be appointed by the New NGC
Board to distribute to the Record Holders the shares of HII Common Stock
pursuant to the Distribution.
          “Allocation Committee” means a committee composed of one
representative designated from time to time by each of New NGC and HII that
shall be established in accordance with Section 6.2.
          “Ancillary Agreements” means the Employee Matters Agreement, the
Ingalls Indemnity Agreement, the Insurance Matters Agreement, the IP License
Agreement, the Litigation Management Agreement, the P&I Agreements, the Tax
Matters Agreement, the Transition Services Agreement and any other instruments,
assignments, documents and agreements executed in connection with the
implementation of the transactions contemplated by this Agreement, including the
Internal Reorganization.
          “Applicable HII Proportion” means the proportion of a Shared Gain or a
Shared Liability, as applicable, that relates to the Shipbuilding Business. With
respect to any Shared Liability identified on Schedule 1.1(a)(1) or any Shared
Gain identified on Schedule 1.1(a)(2), the Applicable HII Proportion shall be as
set forth under the heading “Applicable HII Proportion” opposite such matter on
such Schedule. With respect to any other Shared Liability or Shared Gain, the
Applicable HII Proportion shall be the extent to which such Shared Liability or
Shared Gain relates to the Shipbuilding Business and shall be determined in
accordance with Section 6.2(b).
          “Applicable New NGC Proportion” means the proportion of a Shared Gain
or a Shared Liability, as applicable, that relates to the Retained Business.
With respect to any Shared Liability identified on Schedule 1.1(a)(1) or any
Shared Gain identified on Schedule 1.1(a)(2), the Applicable New NGC Proportion
shall be as set forth under the heading “Applicable New NGC Proportion” opposite
such matter on such Schedule. With respect to any other Shared Liability or
Shared Gain, the Applicable New NGC Proportion shall be the extent to which such
Shared Liability or Shared Gain relates to the Retained Business and shall be
determined in accordance with Section 6.2(b).
          “Applicable Proportion” means (a) as to New NGC, the Applicable New
NGC Proportion, and (b) as to HII, the Applicable HII Proportion.
          “Assets” means all assets, properties and rights (including goodwill),
wherever located (including in the possession of vendors or other third parties
or

4



--------------------------------------------------------------------------------



 



elsewhere), whether real, personal or mixed, tangible, intangible, corporeal,
incorporeal or contingent, in each case whether or not recorded or reflected or
required to be recorded or reflected on the books and records or financial
statements of any Person, including the following:
          (a) all accounting and other books, records and files whether in
paper, microfilm, microfiche, computer tape or disc, magnetic tape or any other
form;
          (b) all apparatus, computers and other electronic data processing
equipment, fixtures, machinery, equipment, furniture, office equipment,
automobiles, trucks, aircraft, motor vehicles and other transportation
equipment, special and general tools, test devices, prototypes and models and
other tangible personal property;
          (c) all inventories of materials, parts, supplies, raw materials,
work-in-process and finished goods and products;
          (d) all interests in real property of whatever nature, including
easements and rights of way, whether as owner, mortgagee or holder of a Security
Interest in real property, lessor, sublessor, lessee, sublessee or otherwise,
and copies of all related documentation;
          (e) all interests in any capital stock or other equity, partnership,
membership, joint venture or similar interests of any Subsidiary or any other
Person, all bonds, notes, debentures or other securities issued by any
Subsidiary or any other Person, all loans, advances or other extensions of
credit or capital contributions to any Subsidiary or any other Person and all
other investments in securities of any Person;
          (f) all license agreements, leases of personal property, open purchase
orders for raw materials, supplies, parts or services, unfilled orders for the
manufacture and sale of products and other contracts, agreements or commitments;
          (g) all deposits, letters of credit, guarantees and performance and
surety bonds;
          (h) all recorded scientific and technical information, data,
specifications, research and development information, engineering drawings,
operating and maintenance manuals, studies, reports, discoveries, ideas,
concepts, know-how, techniques, designs, blueprints, diagrams, models,
prototypes, samples, and materials and analyses regardless of the form or method
of the recording whether prepared by a party’s employees or on behalf of a party
by consultants and other third parties;
          (i) all domestic and foreign patents, copyrights, trade names,
trademarks, service marks and registrations and applications for any of the
foregoing, mask works, trade secrets, inventions, other proprietary information
and licenses from third parties granting the right to use any of the foregoing;
          (j) all computer applications, programs and other software, including
operating software, network software, firmware, middleware, design software,
design

5



--------------------------------------------------------------------------------



 



tools, systems documentation, flow charts, instructions, source code, listings,
object code listings, design details, algorithms, processes, flow charts,
formulae, and related material that would enable the software to be reproduced,
recreated or recompiled, and computer databases;
          (k) all cost information, sales and pricing data, customer prospect
lists, supplier records, customer and supplier lists, records pertaining to
customers and customer accounts, customer and vendor data, correspondence and
lists, product literature, artwork, design, development and manufacturing files,
vendor and customer drawings, formulations and specifications, quality records
and reports and other books, records, studies, surveys, reports, plans and
documents, in whatever form;
          (l) all prepaid expenses, trade accounts and other accounts and notes
receivable;
          (m) all rights under contracts, options or agreements, all claims or
rights against any Person arising from the ownership of any Asset, all rights in
connection with any bids or offers and all claims, choses in action or similar
rights, whether accrued or contingent;
          (n) all insurance proceeds and rights under Insurance Policies and all
rights in the nature of insurance, indemnification or contribution;
          (o) all licenses, permits, approvals and authorizations that have been
issued by any Governmental Authority and all pending applications therefor;
          (p) all cash or cash equivalents, bank accounts, lock boxes and other
deposit arrangements;
          (q) copies of all documentation related to Insurance Policies;
          (r) all interests in any public grants and subsidies of any kind
received or applied for; and
          (s) all interest rate, currency, commodity or other swap, collar, cap
or other hedging or similar agreements or arrangements.
          “Assigned Action” has the meaning set forth in the Litigation
Management Agreement.
          “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
close.
          “Change of Control” means the occurrence of any of the following after
the Distribution: (a) the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of HII and its Subsidiaries taken as a whole to any person (as used in
Section 13(d)(3) of the Exchange Act) or group of related persons

6



--------------------------------------------------------------------------------



 



for purposes of Section 13(d) of the Exchange Act other than HII or one of its
Subsidiaries; (b) the approval by the holders of HII’s common stock of any plan
or proposal for the liquidation or dissolution of HII or HII’s approval or
making of any bankruptcy filing; (c) the consummation of any transaction
(including any merger or consolidation) the result of which is that any person
(as used in Section 13(d)(3) of the Exchange Act) or group of related persons
for purposes of Section 13(d) of the Exchange Act other than HII or one of its
Subsidiaries becomes the beneficial owner, directly or indirectly, of more than
50% of the then outstanding number of shares of HII voting stock; or (d) the
first day on which a majority of the members of HII’s board of directors are not
Continuing Directors.
          “Change of Control Triggering Event” means the occurrence of both a
Change of Control and a Rating Event.
          “Code” means the Internal Revenue Code of 1986, as amended and as in
effect for the relevant period in question.
          “Consents” means any consents, waivers or approvals from, or
notification requirements to, any Person other than a member of either Group.
          “Continuing Director” means, as of any date of determination, any
member of the board of directors of HII who (a) was a member of such board of
directors as of the Distribution; or (b) was nominated for election or elected
to such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election (either by a specific vote or by approval of the proxy
statement in which such member was named as a nominee for election as a
director, without objection to such nomination).
          “Credit Support Instruments” means surety bonds, covenants,
indemnities, undertakings, letters of credit or similar assurances or other
credit support.
          “Determination Request” means a written request made to the Allocation
Committee for a determination as to whether a Third-Party Claim specified in
such request constitutes a Shared Liability or whether any potential gain or
right specified in such request constitutes a Shared Gain.
          “Distribution Date” means the date, determined by the Northrop Grumman
Board, on which the Distribution occurs.
          “Distribution Ratio” means the number of shares of HII Common Stock to
be distributed in respect of each share of New NGC Common Stock in the
Distribution, which ratio shall be determined by the New NGC Board prior to the
Record Date.
          “Employee Matters Agreement” means the Employee Matters Agreement,
dated as of the date hereof, among NGC, New NGC and HII, as may be amended or
modified from time to time.
          “Environmental Laws” means all federal, state, local and foreign Laws,
including all judicial and administrative orders, determinations, and consent
agreements or

7



--------------------------------------------------------------------------------



 



decrees, that relate, in whole or in part, to Hazardous Substances, pollution,
contaminants, harmful substances, protection of the environment or human health,
including those that regulate the use, manufacture, generation, handling,
labeling, testing, transport, treatment, storage, processing, discharge,
disposal, release, threatened release, control, or cleanup of harmful
substances, pollutants, contaminants, Hazardous Substances or materials
containing such substances, regardless of when enacted or effective.
          “Environmental Liabilities” means any Liabilities arising out of or
relating to the environment, human health, any Environmental Law, Hazardous
Substances or exposure to Hazardous Substances, pollutants, contaminants or
other harmful substances, including (a) fines, penalties, judgments, awards,
settlements, losses, damages (including consequential damages), costs, fees
(including attorneys’ and consultants’ fees), expenses and disbursements,
(b) costs of defense and other responses to any administrative or judicial
action (including notices, claims, complaints, suits and other assertions of
liability), (c) responsibility for any investigation, remediation, monitoring or
cleanup costs, injunctive relief, tort claims, natural resource damages, and any
other environmental compliance or remedial measures, in each case known or
unknown, foreseen or unforeseen, and (d) any claims, suits or actions (whether
third-party or otherwise) for any Liability, including personal injury or
property damage.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.
          “Excluded Retained Assets” means the Assets listed or described on
Schedule 1.1(a)(3).
          “Excluded Shipbuilding Assets” means:
          (a) the Assets listed or described on Schedule 1.1(a)(4);
          (b) the New NGC Transferred Assets; and
          (c) the Transferred Debt Proceeds.
          “Fitch” means Fitch Ratings Ltd.
          “Form 10” means the registration statement on Form 10 filed by HII
with the SEC to effect the registration of HII Common Stock pursuant to the
Exchange Act in connection with the Distribution, as such registration statement
may be amended or supplemented from time to time, including any amendment or
supplement thereto.
          “Former Business” means any corporation, partnership, entity,
division, business unit or business, including any business within the meaning
of Rule 11-01(d) of Regulation S-X (in each case, including any Assets and
Liabilities comprising the same) (as used in this definition of “Former
Business,” a “Business”) that has been sold, conveyed, assigned, transferred or
otherwise disposed of or divested (in whole or in part) to a Person that is not
a member of the New NGC Group or the HII Group or the operations, activities or
production of which has been discontinued, abandoned, completed

8



--------------------------------------------------------------------------------



 



or otherwise terminated (in whole or in part), in each case prior to the
Distribution. For the avoidance of doubt, any Business that has been sold,
conveyed, assigned, transferred or otherwise disposed of or divested (in whole
or in part) by a member of one Group to a member of the other Group shall not be
deemed a Former Business of the first Group if such Business has subsequently
been sold, conveyed, assigned, transferred or otherwise disposed of or divested
(in whole or in part by a member of the second Group) to any Person that is not
a member of the New NGC Group or the HII Group.
          “GO-Zone Bonds” means the Gulf Opportunity Zone Industrial Development
Revenue Bonds (Northrop Grumman Ship Systems, Inc. Project) Series 2006 due 2028
issued by the Mississippi Business Finance Corporation.
          “Governmental Approvals” means any notices, reports or other filings
to be given to or made with, or any releases, Consents, substitutions,
approvals, amendments, registrations, permits or authorizations to be obtained
from, any Governmental Authority.
          “Governmental Authority” means any United States or non-United States
federal, state, local, territorial, tribal or international court, government,
department, commission, board, bureau, agency, official or other legislative,
judicial, regulatory, administrative or governmental authority.
          “Group” means the New NGC Group or the HII Group, as the context
requires.
          “Hazardous Substances” means all materials, wastes or substances
defined by, or regulated under, any Environmental Laws now or in the future and
any substance that can give rise to any claim, suit or action (whether
third-party or otherwise) for any Liabilities, including personal injury or
property damage.
          “HII Assigned Action” has the meaning set forth in the Litigation
Management Agreement.
          “HII Balance Sheet” means the audited pro forma consolidated balance
sheet of HII, including the notes thereto, as of December 31, 2010, included in
the Information Statement.
          “HII Credit Facility” means the credit facility to be entered into
prior to the Distribution between HII, as borrower, and an agent or co-agents
pursuant to which HII may borrow funds.
          “HII Debt” means the debt issued by HII pursuant to a Rule 144A
offering to be completed prior to the Internal Reorganization and the term loan
debt under the HII Credit Facility.
          “HII Entities” means the members of the HII Group.
          “HII Group” means HII and each Person that will be a direct or
indirect Subsidiary of HII immediately prior to the Distribution (but after
giving effect to the

9



--------------------------------------------------------------------------------



 



Internal Reorganization) and each Person that is or becomes a member of the HII
Group after the Distribution, including in all circumstances the predecessor and
successor entities of HII or each such other Person. For the purposes of this
Agreement and the Ancillary Agreements, New NGC shall not be deemed to be a
successor entity of NGC.
          “HII Transferred Assets” means those Assets of NGC (but not the Assets
of any of its Subsidiaries) that are listed on Schedule 1.1(a)(5).
          “Information” means information, including books and records, whether
or not patentable or copyrightable, in written, oral, electronic or other
tangible or intangible forms, stored in any medium, including studies, reports,
records, books, contracts, instruments, surveys, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.
          “Information Statement” means the Information Statement, attached as
an exhibit to the Form 10, to be sent to each holder of New NGC Common Stock in
connection with the Distribution, as such Information Statement may be amended
from time to time, including any amendment or supplement thereto.
          “Ingalls Indemnity Agreement” means the Ingalls Guaranty Performance,
Indemnity and Termination Agreement, dated as of the date hereof, among HII,
NGSB and NGSC, as may be amended or modified from time to time.
          “Insurance Matters Agreement” means the Insurance Matters Agreement,
dated as of the date hereof, among NGC, New NGC and HII, as may be amended or
modified from time to time.
          “Insurance Policies” has the meaning set forth in the Insurance
Matters Agreement.
          “Insurance Proceeds” means, with respect to any Liability to be
reimbursed by an Indemnifying Party that may be covered, in whole or in part, by
Insurance Policies written by third-party providers, the amount of insurance
proceeds actually received in cash under such Insurance Policy with respect to
such Liability, net of any taxes and costs in seeking such collection.
          “Internal Reorganization” means the transactions described in Annex I.
          “IP License Agreement” means the Intellectual Property License
Agreement, dated as of the date hereof, between NGSC and NGSB, as may be amended
or modified from time to time.
          “IRS Ruling” has the meaning set forth in the Tax Matters Agreement.

10



--------------------------------------------------------------------------------



 



          “Law” means any statute, law, regulation, ordinance, rule, judgment,
rule of common law, order, decree, government approval, concession, grant,
franchise, license, agreement, directive, guideline, policy, requirement or
other governmental restriction or any similar form of decision of, or
determination by, or any interpretation or administration of any of the
foregoing by, any Governmental Authority, whether now or hereinafter in effect
and, in each case, as amended.
          “Liabilities” means any and all losses, claims, charges, debts,
demands, Actions, damages, obligations, payments, costs and expenses, sums of
money, bonds, indemnities and similar obligations, penalties, covenants,
contracts, controversies, agreements, promises, omissions, guarantees, make
whole agreements and similar obligations, and other liabilities, including all
contractual obligations, whether absolute or contingent, inchoate or otherwise,
matured or unmatured, liquidated or unliquidated, accrued or unaccrued, known or
unknown, whenever arising, and including those arising under any Law, Action,
threatened or contemplated Action (including the costs and expenses of demands,
assessments, judgments, settlements and compromises relating thereto and
attorneys’ fees and any and all costs and expenses (including allocated costs of
in-house counsel and other personnel), whatsoever incurred in investigating,
preparing or defending against any such Actions or threatened or contemplated
Actions), order or consent decree of any Governmental Authority or any award of
any arbitrator of any kind, and those arising under any contract, commitment or
undertaking, including those arising under this Agreement or any Ancillary
Agreement or incurred by a party hereto or thereto in connection with enforcing
its rights to indemnification hereunder or thereunder, in each case, whether or
not recorded or reflected or required to be recorded or reflected on the books
and records or financial statements of any Person.
          “Litigation Management Agreement” means the Litigation Management and
Coordination Agreement, dated as of the date hereof, among NGC, New NGC, HII,
NGSB and NGSC, as may be amended or modified from time to time.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Navy Guarantees” means (a) the Performance Guaranty, dated as of
April 11, 2002, by NGC, as guarantor, to the United States of America, Naval Sea
Systems Command as beneficiary, (b) the Performance Guaranty, dated 2006, by
NGC, as guarantor, to the United States of America, Naval Sea Systems Command as
beneficiary, (c) the Performance Guaranty, dated as of April 24, 2007, by NGC,
as guarantor, to the United States of America, Naval Sea Systems Command as
beneficiary and (d) any other similar guarantee pursuant to which NGC has
guaranteed the performance of NGSB (or an Affiliate) under shipbuilding
construction contracts with the United States Department of the Navy or a
command or other division thereof.
          “New NGC Assigned Action” has the meaning set forth in the Litigation
Management Agreement.
          “New NGC Board” means the board of directors of New NGC or an
authorized committee thereof.

11



--------------------------------------------------------------------------------



 



          “New NGC Common Stock” means the common stock, par value $1.00 per
share, of New NGC.
          “New NGC Entities” means the members of the New NGC Group.
          “New NGC Group” means New NGC and each Person that will be a direct or
indirect Subsidiary of New NGC immediately after the Distribution and each
Person that is or becomes a member of the New NGC Group after the Distribution,
including in all circumstances the predecessor and successor entities of New NGC
or each such other Person. For the purposes of this Agreement and the Ancillary
Agreements, NGC shall not be deemed to be a predecessor entity of New NGC.
          “New NGC Transferred Assets” means all of the Assets of NGC (but not
the Assets of any of its Subsidiaries) including those Assets listed or
described on Schedule 1.1(a)(6), other than (a) the HII Transferred Assets and
(b) the capital stock in NGSC and NGSB.
          “NGC Board” means the board of directors of NGC or an authorized
committee thereof.
          “NGTS” means Northrop Grumman Technical Services, Inc., an Oklahoma
corporation, member of the New NGC Group and party to the Teaming Agreement.
          “Non-Managing Party” means, as between HII and New NGC, the party that
is not the Managing Party with respect to any Shared Gain or Shared Liability.
          “Northrop Grumman” means (a) at all times prior to the effectiveness
of the Holding Company Reorganization, NGC, and (b) at all times at or after the
effectiveness of the Holding Company Reorganization, New NGC.
          “Northrop Grumman Board” means (a) at all times prior to the
effectiveness of the Holding Company Reorganization, the NGC Board, and (b) at
all times at or after the effectiveness of the Holding Company Reorganization,
the New NGC Board.
          “Northrop Grumman Stockholders” means (a) at all times prior to the
effectiveness of the Holding Company Reorganization, the stockholders of NGC,
and (b) at all times at or after the effectiveness of the Holding Company
Reorganization, the stockholders of New NGC.
          “NYSE” means the New York Stock Exchange.
          “Opinion” has the meaning set forth in the Tax Matters Agreement.
          “P&I Agreements” means the Performance and Indemnity Agreements, to be
executed and delivered in connection with the Internal Reorganization, between
HII and NGC, as may be amended or modified from time to time.

12



--------------------------------------------------------------------------------



 



          “Person” means an individual, corporation, partnership, limited
liability company, limited liability partnership, syndicate, person, trust,
association, organization or other entity, including any Governmental Authority,
and including any successor, by merger or otherwise, of any of the foregoing.
          “Rating Agencies” means (a) each of Fitch, Moody’s and S&P and (b) if
Fitch, Moody’s and S&P all cease to rate HII or all fail to make a rating of HII
publicly available for reasons outside of HII’s control, a “nationally
recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act, selected by HII (as certified
by a resolution of the board of directors of HII) as a replacement agency.
          “Rating Event” means HII’s corporate rating is downgraded to “B” or
“B2” or below, as applicable, by any of the Rating Agencies on any date from and
after the date of the public notice of an arrangement that could result in a
Change of Control until the end of the 60-day period following public notice of
the consummation of the Change of Control (which 60-day period shall be extended
so long as the rating of HII is under publicly announced consideration for
possible downgrade by any of the Rating Agencies).
          “Record Date” means the close of business on the date determined by
the New NGC Board as the record date for determining the stockholders of New NGC
entitled to receive shares of HII Common Stock in the Distribution. The Record
Date shall occur after completion of the Holding Company Reorganization.
          “Record Holders” means the holders of New NGC Common Stock on the
Record Date.
          “Retained Assets” means:
          (a) the Assets listed or described on Schedule 1.1(a)(7), the New NGC
Transferred Assets and all other Assets that are expressly and specifically
provided in this Agreement or any Ancillary Agreement as Assets to be
transferred to New NGC or any other member of the New NGC Group;
          (b) all interests in the capital stock of, or any other equity,
partnership, membership, joint venture or similar interests in, the Subsidiaries
of New NGC (other than any member of the HII Group) immediately prior to the
Distribution (after giving effect to the Internal Reorganization) and any
capital stock of, or equity, partnership, membership, joint venture or similar
interests in, any other Person (other than any member of the HII Group) owned by
any member of the New NGC Group immediately prior to the Distribution (after
giving effect to the Internal Reorganization);
          (c) any recovery or other Assets (net of any expenses) received by any
member of either Group with respect to any New NGC Assigned Action;
          (d) the Applicable New NGC Proportion of any Shared Gain; and

13



--------------------------------------------------------------------------------



 



          (e) all other Assets owned or held immediately prior to the
Distribution (after giving effect to the Internal Reorganization) by New NGC or
any of its Subsidiaries (including for the avoidance of doubt, HII and its
Subsidiaries) that are not Shipbuilding Assets, including the Transferred Debt
Proceeds.
          Notwithstanding the foregoing, the Retained Assets shall not include
any items expressly governed by the Tax Matters Agreement or the Excluded
Retained Assets. In the event of any inconsistency or conflict that may arise in
the application or interpretation of any of the foregoing provisions, for the
purpose of determining what is and is not a Retained Asset, any item explicitly
included on a Schedule referred to in this definition of “Retained Assets” shall
take priority over any provision of the text hereof.
          “Retained Business” means:
          (a) any businesses or operations conducted by any member of the New
NGC Group (other than any businesses or operations to the extent conducted
through the ownership of, on behalf of or for the benefit of any member of the
HII Group prior to the Distribution), including any Former Business of any
member of the New NGC Group and any Former Business of NGC that is not also a
Former Business of any other member of the HII Group, in all cases including
those businesses set forth on Schedule 1.1(a)(8), but excluding those businesses
set forth on Schedule 1.1(a)(9);
          (b) the businesses or operations, including Former Businesses,
conducted by any member of the HII Group (including NGC) prior to the
Distribution to the extent that they do not relate to the Shipbuilding Business;
and
          (c) any other businesses or operations conducted through the use of
the Retained Assets to the extent that they do not relate to the Shipbuilding
Business.
          “Retained Liabilities” means:
          (a) all of the following Liabilities:
               (i) the Liabilities listed or described on Schedule 1.1(a)(10);
               (ii) all other Liabilities that are expressly and specifically
provided by this Agreement as Liabilities to be wholly assumed by New NGC or any
member of the New NGC Group, and all obligations of New NGC or any other member
of the New NGC Group under this Agreement or any of the Ancillary Agreements;
               (iii) all other Liabilities that are both wholly unrelated to the
Shipbuilding Business and are not otherwise Shipbuilding Liabilities; and
          (b) the Applicable New NGC Proportion of any Shared Liability.
          Notwithstanding the foregoing, the Retained Liabilities shall not
include any items expressly governed by the Tax Matters Agreement or the Ingalls
Indemnity Agreement.

14



--------------------------------------------------------------------------------



 



          In the event of any inconsistency or conflict that may arise in the
application or interpretation of any of the foregoing provisions, for the
purpose of determining what is and is not a Retained Liability, any item
explicitly included on a Schedule referred to in this definition of “Retained
Liabilities” shall take priority over any provision of the text hereof.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
          “SEC” means the Securities and Exchange Commission.
          “Security Interest” means any mortgage, security interest, pledge,
lien, charge, claim, option, right to acquire, voting or other restriction,
right-of-way, covenant, condition, easement, encroachment, restriction on
transfer, or other encumbrance of any nature whatsoever.
          “Separation” means (a) the Internal Reorganization, (b) any other
actions to be taken pursuant to Article II and (c) any other transfers of Assets
and assumptions of Liabilities, in each case, between a member of one Group and
a member of the other Group, provided for in this Agreement or any Ancillary
Agreement.
          “Shared Action” has the meaning set forth in the Litigation Management
Agreement.
          “Shared Gain” means any claim or right of a member of the New NGC
Group or the HII Group, whenever discovered, against any Person (other than a
member of the New NGC Group or the HII Group) that relates to both the Retained
Business and the Shipbuilding Business or is listed or described on
Schedule 1.1(a)(11), other than any claim or right described on Schedule
1.1(a)(12), in all cases to the extent that such claim or right accrued as of
the Distribution or relates to events or circumstances that occurred or existed
prior to the Distribution. Notwithstanding anything to the contrary in this
definition of “Shared Gain,” Shared Gains shall not include any Settlement
Assets, which shall be governed by Section 8.7, or any claims or rights related
to, attributable to or arising in connection with Taxes or Tax Returns, which
are expressly governed by the Tax Matters Agreement.
          “Shared Liability” means any of the following:
          (a) any Liability that relates to both the Shipbuilding Business and
the Retained Business and that is not listed in a subclause of clause (a) of the
definition of “Shipbuilding Liabilities;” and
          (b) any Liability listed or described on Schedule 1.1(a)(13).
          Notwithstanding anything to the contrary in this definition of “Shared
Liability,” Shared Liabilities shall not include any Settlement Liabilities,
which shall be governed by Section 8.7, or any Liabilities related to,
attributable to or arising in

15



--------------------------------------------------------------------------------



 



connection with Taxes or Tax Returns, which are expressly governed by the Tax
Matters Agreement.
          “Shipbuilding Assets” means:
          (a) the Assets listed or described on Schedule 1.1(a)(14), the HII
Transferred Assets and all other Assets that are expressly and specifically
provided in this Agreement or any Ancillary Agreement as Assets to be
transferred to HII or any other member of the HII Group;
          (b) all interests in the capital stock of, or any other equity,
partnership, membership, joint venture or similar interests in, the Subsidiaries
of HII immediately prior to the Distribution (after giving effect to the
Internal Reorganization) and any capital stock of, or equity, partnership,
membership, joint venture or similar interests in, any other Person owned by any
member of the HII Group immediately prior to the Distribution (after giving
effect to the Internal Reorganization);
          (c) all Assets reflected as assets of HII and the other members of the
HII Group on the HII Balance Sheet and any Assets acquired by or for HII or any
other member of the HII Group subsequent to the date of the HII Balance Sheet
that, had they been acquired on or before such date and owned as of such date,
would have been reflected on the HII Balance Sheet if prepared on a consistent
basis, subject to any dispositions of any such Assets subsequent to the date of
the HII Balance Sheet;
          (d) any recovery or other Assets (net of any Taxes and expenses)
received by any member of either Group in any HII Assigned Action;
          (e) all other Assets not expressly covered in clauses (a) through
(d) of this definition of “Shipbuilding Assets” that are wholly owned
immediately prior to the Distribution (after giving effect to the Internal
Reorganization) by HII or any of its Subsidiaries;
          (f) all patents, copyrights, trade secrets, know-how and other
confidential and proprietary information and all other intellectual property
rights, whether arising under the laws of the United States or the laws of any
other jurisdiction, and all registrations and applications for registration of
any of the foregoing, that were created, devised or otherwise developed (i)
exclusively by the HII Employees and HII Retirees (each as defined in the
Employee Matters Agreement) (other than any of the foregoing that were developed
specifically for the Retained Business) or (ii) in whole or in part, by
employees of any member of the New NGC Group or third parties exclusively for
the Shipbuilding Business, whether or not such intellectual property rights had
been assigned to NGC during its ownership of the Shipbuilding Business; and
          (g) the Applicable HII Proportion of any Shared Gain.
          Notwithstanding the foregoing, the Shipbuilding Assets shall not
include any items expressly governed by the Tax Matters Agreement or the
Excluded Shipbuilding Assets. In the event of any inconsistency or conflict that
may arise in the application or

16



--------------------------------------------------------------------------------



 



interpretation of any of the foregoing provisions, for the purpose of
determining what is and is not a Shipbuilding Asset, any item explicitly
included on a Schedule referred to in this definition of “Shipbuilding Assets”
shall take priority over any provision of the text hereof.
          “Shipbuilding Business” means:
          (a) any businesses or operations conducted by any member of the HII
Group (other than any businesses or operations to the extent conducted through
the ownership of, on behalf of or for the benefit of any member of the New NGC
Group prior to the Distribution), including the businesses and operations that
are described in the Information Statement and any Former Business of any member
of the HII Group (other than NGC and not any other entity), in each case
including those businesses set forth on Schedule 1.1(a)(9), but excluding those
businesses set forth on Schedule 1.1(a)(8);
          (b) any other businesses or operations (including joint ventures)
conducted through the use of or with the Shipbuilding Assets;
          (c) the HII Employees and HII Retirees and any other person employed
by any member of the HII Group after the Distribution; and
          (d) the businesses or operations, including Former Businesses,
conducted by NGC (but not any other entity) or any member of the New NGC Group
prior to the Distribution, in all cases to the extent that they relate to the
businesses or operations and Former Businesses described in clauses (a) through
(c) of this definition of “Shipbuilding Business.”
          “Shipbuilding Liabilities” means:
          (a) all of the following Liabilities:
               (i) the Liabilities listed or described on Schedule 1.1(a)(15);
               (ii) all other Liabilities that are expressly provided by this
Agreement or any Ancillary Agreement as Liabilities to be wholly assumed by HII
or any other member of the HII Group, and all obligations of HII or any other
member of the HII Group under this Agreement or any of the Ancillary Agreements;
               (iii) all Liabilities reflected as liabilities or obligations on
the HII Balance Sheet, and all Liabilities arising or assumed after the date of
the HII Balance Sheet that, had they arisen or been assumed on or before such
date and been existing obligations as of such date, would have been reflected on
the HII Balance Sheet if prepared on a consistent basis, subject to any
discharge of such Liabilities subsequent to the date of the HII Balance Sheet;
               (iv) all Environmental Liabilities relating to (A) the use of any
property by the Shipbuilding Business at any time, regardless of whether such
property is or is not owned or leased by HII or any of its Subsidiaries or
Affiliates (including any

17



--------------------------------------------------------------------------------



 



properties set forth on Schedule 1.1(a)(16)), including any property where the
Shipbuilding Business contracted or arranged for disposal of wastes at any time
whatsoever, or (B) the operation or conduct of the Shipbuilding Business or
activities related to the Shipbuilding Business (including all Liabilities
relating to any Shipbuilding Asset or any act or failure to act by any director,
officer, employee, agent or representative (whether or not such act or failure
to act is or was within such Person’s authority) which act or failure to act
relates to the Shipbuilding Business);
               (v) all Liabilities relating to the HII Employees and HII
Retirees and any person employed by any member of the HII Group after the
Distribution, and the conduct of all such persons;
               (vi) all Liabilities relating to the use of any property by the
Shipbuilding Business at any time, regardless of whether such property is or is
not owned or leased by HII or any of its Subsidiaries or Affiliates (including
any properties set forth on Schedule 1.1(a)(16)), including any property where
the Shipbuilding Business contracted or arranged for disposal of wastes at any
time whatsoever;
               (vii) all Liabilities relating to the Navy Guarantees, including
all Liabilities that NGC or any other party to this Agreement (including their
Subsidiaries and Affiliates) has or may be found to have under or in any way in
connection with the Navy Guarantees;
               (viii) all other Liabilities relating to the operation or conduct
of the Shipbuilding Business or activities related to the Shipbuilding Business
(including all Liabilities relating to any Shipbuilding Asset or any act or
failure to act by any director, officer, employee, agent or representative
(whether or not such act or failure to act is or was within such Person’s
authority) which act or failure to act relates to the Shipbuilding Business)
that do not also relate to the operation or conduct of the Retained Business;
and
               (ix) all other Liabilities that are wholly unrelated to the
Retained Business and that are not otherwise Retained Liabilities; and
          (b) the Applicable HII Proportion of any Shared Liability.
          Notwithstanding the foregoing, the Shipbuilding Liabilities shall not
include any items expressly governed by the Tax Matters Agreement or the Ingalls
Indemnity Agreement.
          In the event of any inconsistency or conflict that may arise in the
application or interpretation of any of the foregoing provisions, for the
purpose of determining what is and is not a Shipbuilding Liability, any item
explicitly included on a Schedule referred to in this definition of
“Shipbuilding Liabilities” shall take priority over any provision of the text
hereof.
          “Subsidiary” of any Person means any corporation or other
organization, whether incorporated or unincorporated, of which at least a
majority of the securities or interests having by the terms thereof ordinary
voting power to elect at least a majority of

18



--------------------------------------------------------------------------------



 



the board of directors or others performing similar functions with respect to
such corporation or other organization is directly or indirectly owned or
controlled by such Person or by any one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries; provided, however, that no Person
that is not directly or indirectly wholly owned by any other Person shall be a
Subsidiary of such other Person unless such other Person controls, or has the
right, power or ability to control, that Person.
          “Tax-Free Status” has the meaning set forth in the Tax Matters
Agreement.
          “Tax Matters Agreement” means the Tax Matters Agreement, dated as of
the date hereof, among New NGC, HII and NGC, as may be amended or modified from
time to time.
          “Tax” has the meaning set forth in the Tax Matters Agreement.
          “Team” has the meaning set forth in the Teaming Agreement.
          “Teaming Agreement” means the teaming agreement listed on
Schedule 1.1(a)(17).
          “Transition Services Agreement” means the Transition Services
Agreement, dated as of the date hereof, among NGSC, NGSB, New NGC and HII, as
may be amended or modified from time to time.
ARTICLE II
THE SEPARATION
     Section 2.1 Internal Reorganization; Transfer of Assets and Assumption of
Liabilities.
          (a) Prior to the Distribution, the parties shall cause the Internal
Reorganization to be completed.
          (b) Prior to the Distribution, the parties shall, and shall cause
their respective Subsidiaries to, (i) execute such instruments of assignment and
transfer and take such other corporate actions as are necessary to transfer to
one or more members of the HII Group all of the right, title and interest of the
New NGC Group in and to all Shipbuilding Assets after giving effect to the
Internal Reorganization and (ii) take all actions necessary to cause one or more
members of the HII Group to assume all of the Shipbuilding Liabilities to the
extent such Shipbuilding Liabilities would otherwise remain obligations of any
member of the New NGC Group after giving effect to the Internal Reorganization.
          (c) Prior to the Distribution, the parties shall, and shall cause
their respective Subsidiaries to, (i) execute such instruments of assignment and
transfer and take such other corporate actions as are necessary to transfer to
one or more members of the New NGC Group all of the right, title and interest of
the HII Group in and to all Retained Assets after giving effect to the Internal
Reorganization and (ii) take all actions necessary to cause one or more members
of the New NGC Group to assume all of the Retained

19



--------------------------------------------------------------------------------



 



Liabilities to the extent such Retained Liabilities would otherwise remain
obligations of any member of the HII Group after giving effect to the Internal
Reorganization.
     Section 2.2 Governmental Approvals and Consents; Transfers, Assignments and
Assumptions Not Effected Prior to the Distribution.
          (a) To the extent that any of the transactions contemplated by this
Agreement or any Ancillary Agreement requires any Governmental Approval or
Consent, the parties will use their reasonable best efforts to obtain such
Governmental Approval or Consent.
          (b) To the extent that any transfer or assignment of Assets or
assumption of Liabilities contemplated by this Agreement or any Ancillary
Agreement shall not have been consummated prior to the Distribution, the parties
shall use reasonable best efforts to effect such transfers as promptly following
the Distribution as shall be practicable. Nothing herein shall be deemed to
require the transfer of any Assets or the assumption of any Liabilities that by
their terms or operation of law cannot or should not be transferred. In the
event that any such transfer of Assets or assumption of Liabilities has not been
consummated, from and after the Distribution until such time as such Asset is
transferred or such Liability is assumed (i) the party retaining such Asset
shall thereafter hold such Asset for the use and benefit of the party entitled
thereto (at the expense of the party entitled thereto) and (ii) the party
intended to assume such Liability shall, or shall cause the applicable member of
its Group to, pay or reimburse the party retaining such Liability for all
amounts paid or incurred in connection with the retention of such Liability. In
addition, the party retaining such Asset or Liability shall, insofar as
reasonably practicable and to the extent permitted by applicable Law, treat such
Asset or Liability in the ordinary course of business consistent with past
practice and take such other actions as may be reasonably requested by the party
entitled to such Asset or by the party intended to assume such Liability in
order to place such party, insofar as reasonably practicable, in the same
position as if such Asset or Liability had been transferred or assumed as
contemplated hereby and so that all the benefits and burdens relating to such
Asset or Liability, including possession, use, risk of loss, potential for gain,
and control over such Asset or Liability, are to inure from and after the
Distribution to the member or members of the New NGC Group or the HII Group
entitled to such Asset or intended to assume such Liability. In furtherance of
the foregoing, the parties agree that, as of the Distribution, each party shall
be deemed to have acquired beneficial ownership over all of the Assets, together
with all rights and privileges incident thereto, and shall be deemed to have
assumed all of the Liabilities, and all duties, obligations and responsibilities
incident thereto, that such party is entitled to acquire or intended to assume
pursuant to the terms of this Agreement or the applicable Ancillary Agreement.
          (c) If and when the Consents, Governmental Approvals and/or
conditions, the absence or non-satisfaction of which caused the deferral of
transfer or assignment of any Asset or the deferral of the assumption of any
Liability pursuant to Section 2.2(b) are obtained or satisfied, the transfer or
assumption of the applicable Asset or Liability shall be effected in accordance
with and subject to the terms of this Agreement or the applicable Ancillary
Agreement.

20



--------------------------------------------------------------------------------



 



          (d) The party retaining any Asset or Liability due to the deferral of
the transfer of such Asset or the deferral of the assumption of such Liability
pursuant to Section 2.2(b) or otherwise shall not be obligated, in connection
with the foregoing, to expend any money unless the necessary funds are advanced
or agreed to be reimbursed by the party entitled to such Asset or the party
intended to assume such Liability. The party retaining such Asset or Liability
shall use its reasonable best efforts timely to notify the party entitled to
such Asset or intended to assume such Liability of the need for such
expenditure.
          (e) The parties agree to treat, for U.S. federal, state and local
income tax purposes, any Asset or Liability that is not transferred prior to the
Distribution and is subject to the provisions of Section 2.2(b) as owned by the
member of the Group to which such Asset or Liability was intended to be
transferred from and after the Distribution, and shall not take any position
inconsistent therewith unless otherwise required by applicable Law.
     Section 2.3 Termination of Agreements.
          (a) Except as set forth in Section 2.3(b), the HII Entities, on the
one hand, and the New NGC Entities, on the other hand, hereby terminate any and
all agreements, arrangements, commitments or understandings (including
intercompany work orders), whether or not in writing, between or among any HII
Entity, on the one hand, and any New NGC Entity, on the other hand, effective as
of the Distribution. No such terminated agreement, arrangement, commitment or
understanding (including any provision thereof that purports to survive
termination) shall be of any further force or effect from and after the
Distribution. Each party shall, at the reasonable request of any other party,
take, or cause to be taken, such other actions as may be necessary to effect the
foregoing.
          (b) The provisions of Section 2.3(a) shall not apply to any of the
following agreements, arrangements, commitments or understandings (or to any of
the provisions thereof):
               (i) this Agreement and the Ancillary Agreements (and each other
agreement or instrument expressly contemplated by this Agreement or any
Ancillary Agreement to be entered into by any of the parties or any HII Entities
and New NGC Entities);
               (ii) any agreements, arrangements, commitments or understandings
to which any non-wholly owned Subsidiary or non-wholly owned Affiliate of New
NGC or HII, as the case may be, is a party (it being understood that directors’
qualifying shares or similar interests will be disregarded for purposes of
determining whether a Subsidiary is wholly owned);
               (iii) any other agreements, arrangements, commitments or
understandings that this Agreement or any Ancillary Agreement expressly
contemplates will survive the Distribution;

21



--------------------------------------------------------------------------------



 



               (iv) any confidentiality or non-disclosure agreements among any
members of either Group or employees of any member of either Group, including
any obligation not to disclose proprietary or privileged information; and
               (v) any agreements, arrangements, commitments or understandings
listed or described on Schedule 2.3(b)(v).
          (c) Except as otherwise expressly and specifically provided in this
Agreement or any Ancillary Agreement, all intercompany receivables, payables,
loans and other accounts between any New NGC Entity, on the one hand, and any
HII Entity, on the other hand, in existence as of immediately prior to the
Distribution and after giving effect to the Internal Reorganization shall be
satisfied and/or settled by the relevant members of the New NGC Group and the
New HII Group no later than the Distribution by (i) forgiveness by the relevant
obligor or (ii) one or a related series of repayments, distributions of and/or
contributions to capital, in each case as determined by Northrop Grumman.
     Section 2.4 Novation of Shipbuilding Liabilities.
          (a) Each of New NGC and HII, at the written request of the other
party, shall use its reasonable best efforts to obtain, or to cause to be
obtained, any release, Consent, substitution or amendment required to novate or
assign all rights and obligations under any agreements, leases, licenses and
other obligations or Liabilities of any nature whatsoever that constitute
Shipbuilding Liabilities, or to obtain in writing the unconditional release of
all parties to such arrangements other than any HII Entities, so that, in any
such case, HII and the other HII Entities will be solely responsible for such
Shipbuilding Liabilities; provided, however, that none of the New NGC Entities
or the HII Entities shall be obligated to pay any significant (relative to the
underlying agreement, lease, license or obligation) consideration or surrender,
release or modify any material rights or material remedies therefor to any third
party from whom such releases, Consents, substitutions and amendments are
requested except as expressly set forth in this Agreement or any Ancillary
Agreement.
          (b) If New NGC or HII is unable to obtain, or to cause to be obtained,
any required release, Consent, substitution or amendment, the applicable New NGC
Entity may continue to be bound by the applicable underlying agreement, lease,
license or other obligation or other Liabilities and, unless not permitted by
Law, HII shall, or shall cause another HII Entity to, as agent or subcontractor
for such New NGC Entity, pay, perform and discharge fully all the obligations or
other Liabilities of such New NGC Entity thereunder. HII shall indemnify each
New NGC Indemnitee and hold it harmless against any Liabilities arising in
connection therewith. New NGC shall pay and remit, or cause to be paid or
remitted, to the applicable HII Entity, all money, rights and other
consideration received by any New NGC Entity (net of any applicable expenses) in
respect of such performance by such HII Entity (unless any such consideration is
a Retained Asset). If and when any such release, Consent, substitution or
amendment shall be obtained or such agreement, lease, license or other rights,
obligations or other Liabilities shall otherwise become assignable or able to be
novated, New NGC shall thereafter assign, or cause to be

22



--------------------------------------------------------------------------------



 



assigned, all the New NGC Entities’ rights, obligations and other Liabilities
thereunder to the applicable HII Entity without payment of any further
consideration and the applicable HII Entity shall, without the payment of any
further consideration, assume such rights, obligations and other Liabilities.
     Section 2.5 Novation of Retained Liabilities.
          (a) Each of New NGC and HII, at the written request of the other
party, shall use its reasonable best efforts to obtain, or to cause to be
obtained, any release, Consent, substitution or amendment required to novate or
assign all rights and obligations under any agreements, leases, licenses and
other obligations or Liabilities of any nature whatsoever that constitute
Retained Liabilities, or to obtain in writing the unconditional release of all
parties to such arrangements other than any New NGC Entities, so that, in any
such case, New NGC and the other New NGC Entities will be solely responsible for
such Retained Liabilities; provided, however, that none of the New NGC Entities
or the HII Entities shall be obligated to pay any significant (relative to the
underlying agreement, lease, license or obligation) consideration or surrender,
release or modify any material rights or material remedies therefor to any third
party from whom such releases, Consents, substitutions and amendments are
requested except as expressly set forth in this Agreement or any Ancillary
Agreement.
          (b) If New NGC or HII is unable to obtain, or to cause to be obtained,
any required release, Consent, substitution or amendment, the applicable HII
Entity may continue to be bound by the applicable underlying agreement, lease,
license or other obligation or other Liabilities and, unless not permitted by
Law or the terms thereof, New NGC shall, or shall cause another New NGC Entity
to, as agent or subcontractor for such HII Entity, pay, perform and discharge
fully all the obligations or other Liabilities of such HII Entity thereunder.
New NGC shall indemnify each HII Indemnitee and hold it harmless against any
Liabilities arising in connection therewith. HII shall pay and remit, or cause
to be paid or remitted, to the applicable New NGC Entity, all money, rights and
other consideration received by any HII Entity (net of any applicable expenses)
in respect of such performance by such New NGC Entity (unless any such
consideration is a Shipbuilding Asset). If and when any such release, Consent,
substitution, approval or amendment shall be obtained or such agreement, lease,
license or other rights, obligations or other Liabilities shall otherwise become
assignable or able to be novated, HII shall thereafter assign, or cause to be
assigned, all the HII Entities’ rights, obligations and other Liabilities
thereunder to the applicable New NGC Entity without payment of any further
consideration and the applicable New NGC Entity shall, without the payment of
any further consideration, assume such rights, obligations and other
Liabilities.
     Section 2.6 Disclaimer of Representations and Warranties. Each of New NGC
(on behalf of itself and each other New NGC Entity) and HII (on behalf of itself
and each other HII Entity) understands and agrees that, except as expressly set
forth herein or in any Ancillary Agreement, no party (including its Affiliates)
to this Agreement, any Ancillary Agreement or any other agreement or document
contemplated by this Agreement, any Ancillary Agreement or otherwise, is making
any representations or warranties relating in any way to the Assets, businesses
or Liabilities transferred or assumed as contemplated

23



--------------------------------------------------------------------------------



 



hereby or thereby, to any Consent required in connection therewith, to the value
or freedom from any Security Interests of, or any other matter concerning, any
Assets of such party, or to the absence of any defenses or right of setoff or
freedom from counterclaim with respect to any claim or other Asset, including
any accounts receivable, of any party, or to the legal sufficiency of any
assignment, document or instrument delivered hereunder to convey title to any
Asset or thing of value upon the execution, delivery and filing hereof or
thereof. Except as may expressly be set forth herein or in any Ancillary
Agreement, (a) all such Assets are being transferred on an “as is,” “where is”
basis, (b) any implied warranty of merchantability, fitness for a specific
purpose or otherwise is hereby expressly disclaimed, (c) the respective
transferees shall bear the economic and legal risks that any conveyance shall
prove to be insufficient to vest in the transferee good and marketable title,
free and clear of any Security Interest and (d) none of the New NGC Entities or
the HII Entities (including their Affiliates) or any other Person makes any
representation or warranty with respect to any information, documents or
material made available in connection with the Separation or the Distribution,
or the entering into of this Agreement or any Ancillary Agreement or the
transactions contemplated hereby or thereby, except as expressly set forth in
this Agreement or any Ancillary Agreement.
     Section 2.7 Treatment of Cash.
          (a) Prior to the Distribution, each of the HII Entities shall make
capital and other expenditures and operate its cash management, accounts payable
and receivables collection systems in the ordinary course consistent with prior
practice.
          (b) From the date of this Agreement until the HII Contribution, NGC
(prior to the Holding Company Reorganization) and New NGC (after the Holding
Company Reorganization) shall be entitled to use, retain or otherwise dispose of
all cash generated by the Shipbuilding Business and the Shipbuilding Assets in
accordance with the ordinary course operation of NGC’s and New NGC’s respective
cash management systems. All such cash shall be a Retained Asset.
     Section 2.8 Replacement of Credit Support.
          (a) New NGC shall use reasonable best efforts to arrange, at its cost
and expense and effective at or prior to the Distribution, the replacement of
all Credit Support Instruments relating exclusively to the Retained Business and
provided by or through NGC or any other member of the HII Group exclusively for
the benefit of any member of the New NGC Group (the “New NGC Credit Support
Instruments”) with alternate arrangements that do not require any credit support
from NGC or any other member of the HII Group, and shall use reasonable best
efforts to obtain from the beneficiaries of such New NGC Credit Support
Instruments written releases indicating that NGC or such other member of the HII
Group will, effective upon the Distribution, have no liability with respect to
such New NGC Credit Support Instruments. In the event that New NGC is unable to
obtain any such alternative arrangements for any New NGC Credit Support
Instrument prior to the Distribution, it shall have responsibility for the
payment and performance of the obligations underlying such New NGC Credit
Support Instrument.

24



--------------------------------------------------------------------------------



 



          (b) HII shall use reasonable best efforts to arrange, at its cost and
expense and effective at or prior to the Distribution, the replacement of
certain Credit Support Instruments identified on Schedule 2.8(b) relating to the
Shipbuilding Business and provided by or through NGC or any member of the New
NGC Group for the benefit of any member of the HII Group (other than NGC) (the
“HII Credit Support Instruments”) with alternate arrangements that do not
require any credit support from New NGC or any member of the New NGC Group, and
shall use reasonable best efforts to obtain from the beneficiaries of such HII
Credit Support Instruments written releases indicating that NGC or any member of
the New NGC Group will, effective upon the Distribution, have no liability with
respect to such HII Credit Support Instruments. In the event that HII is unable
to obtain any such alternative arrangements for any HII Credit Support
Instrument prior to the Distribution, it shall have responsibility for the
payment and performance of the obligations underlying such HII Credit Support
Instrument.
ARTICLE III
ACTIONS PENDING THE DISTRIBUTION
     Section 3.1 Actions Prior to the Distribution.
          (a) Subject to the conditions specified in Section 3.2 and subject to
Section 4.3, each of the parties shall use its reasonable best efforts to
consummate the Distribution. Such actions shall include those specified in this
Section 3.1.
          (b) Prior to the Distribution, each of the parties will execute and
deliver all Ancillary Agreements to which it is a party, and will cause the
other New NGC Entities and HII Entities, as applicable, to execute and deliver
any Ancillary Agreements to which such Persons are parties.
          (c) Prior to the Distribution, HII shall mail the Information
Statement to the Record Holders.
          (d) HII shall prepare, file with the SEC and use its reasonable best
efforts to cause to become effective any registration statements or amendments
thereto required to effect the establishment of, or amendments to, any employee
benefit and other plans necessary or appropriate in connection with the
transactions contemplated by this Agreement or any of the Ancillary Agreements.
          (e) Each of the parties shall take all such actions as may be
necessary or appropriate under the securities or blue sky Laws of the states or
other political subdivisions of the United States or of other foreign
jurisdictions in connection with the Distribution.
          (f) HII shall prepare and file, and shall use reasonable best efforts
to have approved prior to the Distribution, an application for the listing on
the NYSE of the HII Common Stock to be distributed in the Distribution, subject
to official notice of listing.
          (g) Prior to the Distribution, the existing directors of HII shall
duly elect the individuals listed as members of the HII board of directors in
the Information

25



--------------------------------------------------------------------------------



 



Statement, and such individuals shall become the members of the HII board of
directors effective as of no later than immediately prior to the Distribution.
          (h) Prior to the Distribution, New NGC shall deliver or cause to be
delivered to HII the resignation from each applicable HII Entity, effective as
of no later than immediately prior to the Distribution, of each individual who
will be an employee of any New NGC Entity after the Distribution and who is an
officer or director of any HII Entity immediately prior to the Distribution.
          (i) Immediately prior to the Distribution, the Restated Certificate of
Incorporation and Restated Bylaws of HII, each in substantially the form filed
as an exhibit to the Form 10, shall be in effect.
          (j) The parties shall, subject to Section 4.3, take all reasonable
steps necessary and appropriate to cause the conditions set forth in Section 3.2
to be satisfied and to effect the Distribution on the Distribution Date.
     Section 3.2 Conditions to Distribution. The obligations of the parties to
consummate the Distribution shall be conditioned on the satisfaction, or waiver
by the Northrop Grumman Board, of the following conditions:
          (a) The Northrop Grumman Board shall, in its sole and absolute
discretion, have authorized and approved the Separation and the Distribution and
not withdrawn such authorization and approval.
          (b) The New NGC Board shall have declared the dividend of HII Common
Stock to the Record Holders.
          (c) Each Ancillary Agreement shall have been executed by each party
thereto.
          (d) The SEC shall have declared the Form 10 effective, no stop order
suspending the effectiveness of the Form 10 shall be in effect, and no
proceedings for such purpose shall be pending before or threatened by the SEC.
          (e) The HII Common Stock shall have been accepted for listing on the
NYSE or another national securities exchange approved by the Northrop Grumman
Board, subject to official notice of issuance.
          (f) The Internal Reorganization shall have been completed.
          (g) New NGC shall have received the IRS Ruling and the Opinion, each
of which shall remain in full force and effect, that the Holding Company
Reorganization, the Internal Reorganization, and the Distribution will qualify
for Tax-Free Status.
          (h) HII shall have (i) entered into the HII Credit Facility,
(ii) received the net proceeds from the HII Debt and (iii) made the HII
Contribution.

26



--------------------------------------------------------------------------------



 



          (i) No order, injunction or decree that would prevent the consummation
of the Distribution shall be threatened, pending or issued (and still in effect)
by any Governmental Authority of competent jurisdiction, no other legal
restraint or prohibition preventing the consummation of the Distribution shall
be in effect, and no other event outside the control of Northrop Grumman shall
have occurred or failed to occur that prevents the consummation of the
Distribution.
          (j) No other events or developments shall have occurred prior to the
Distribution that, in the judgment of the Northrop Grumman Board, would result
in the Distribution having a significant adverse effect on Northrop Grumman or
the Northrop Grumman Stockholders.
          (k) The actions set forth in Sections 3.1(c), (h) and (i) shall have
been completed.
          (l) HII shall have delivered to New NGC a certificate signed by the
chief financial officer of HII, dated as of the Distribution Date, certifying
that the HII Entities have complied with Section 2.7(a).
     The foregoing conditions may only be waived by the Northrop Grumman Board,
in its sole and absolute discretion, are for the sole benefit of Northrop
Grumman and shall not give rise to or create any duty on the part of the
Northrop Grumman Board to waive or not waive such conditions or in any way limit
the right of termination of this Agreement set forth in Article IX or alter the
consequences of any such termination from those specified in Article IX. Any
determination made by the Northrop Grumman Board prior to the Distribution
concerning the satisfaction or waiver of any or all of the conditions set forth
in this Section 3.2 shall be conclusive.
ARTICLE IV
THE DISTRIBUTION
     Section 4.1 The Distribution.
          (a) HII shall cooperate with Northrop Grumman to accomplish the
Distribution and shall, at the direction of Northrop Grumman, use its reasonable
best efforts to promptly take any and all actions necessary or desirable to
effect the Distribution. Each of the parties will provide, or cause the
applicable member of its Group to provide, to the Agent all documents and
information required to complete the Distribution.
          (b) Subject to the terms and conditions set forth in this Agreement,
(i) on or prior to the Distribution Date, for the benefit of and distribution to
the Record Holders, New NGC will deliver to the Agent all of the issued and
outstanding shares of HII Common Stock then owned by New NGC or any other New
NGC Entity and book-entry authorizations for such shares and (ii) on the
Distribution Date, New NGC shall instruct the Agent to distribute, by means of a
pro rata dividend, to each Record Holder (or such Record Holder’s bank or
brokerage firm on such Record Holder’s behalf) electronically, by direct
registration in book-entry form, the number of whole shares of HII Common Stock

27



--------------------------------------------------------------------------------



 



to which such Record Holder is entitled based on the Distribution Ratio. The
Distribution shall be effective at 12:01 a.m. Eastern time on the Distribution
Date. On or as soon as practicable after the Distribution Date, the Agent will
mail an account statement indicating the number of shares of HII Common Stock
that have been registered in book-entry form in the name of each Record Holder.
          (c) With respect to the shares of HII Common Stock remaining with the
Agent 180 days after the Distribution Date, the Agent shall deliver any such
shares as directed by HII, with the consent of New NGC (which consent shall not
be unreasonably withheld or delayed).
     Section 4.2 Fractional Shares. The Agent and New NGC shall, as soon as
practicable after the Distribution Date, (a) determine the number of whole
shares and fractional shares of HII Common Stock allocable to each Record
Holder, (b) aggregate all such fractional shares into whole shares and sell the
whole shares obtained thereby in open market transactions at then-prevailing
trading prices on behalf of Record Holders that would otherwise be entitled to
fractional share interests and (c) distribute to each such Record Holder, or for
the benefit of each beneficial owner of fractional shares, such Record Holder’s
or beneficial owner’s ratable share of the net proceeds of such sales, based
upon the average gross selling price per share of HII Common Stock after making
appropriate deductions for any amount required to be withheld under applicable
Tax Law and less any transfer Taxes. HII will be responsible for payment of any
brokerage fees associated with such sales. The Agent, in its sole discretion,
will determine the timing and method of selling such shares, the selling price
of such shares and the broker-dealer to which such shares will be sold;
provided, however, that the designated broker-dealer is not an Affiliate of New
NGC or HII. Neither New NGC nor HII will pay any interest on the proceeds from
the sale of such shares.
     Section 4.3 Sole Discretion of the Northrop Grumman Board and New NGC
Board. Subject to the last sentence of this Section 4.3, the Northrop Grumman
Board shall, in its sole and absolute discretion, determine the Distribution
Date and all terms of the Distribution, including the form, structure and terms
of any transactions and/or offerings to effect the Distribution and the timing
of and conditions to the consummation thereof. In addition, and notwithstanding
anything to the contrary set forth below, the Northrop Grumman Board, in its
sole and absolute discretion, may at any time and from time to time until the
Distribution decide to abandon the Distribution or modify or change the terms of
the Distribution, including by accelerating or delaying the timing of the
consummation of all or part of the Distribution. The New NGC Board shall
determine the Record Date.
ARTICLE V
MUTUAL RELEASES; INDEMNIFICATION
     Section 5.1 Release of Pre-Distribution Claims.
          (a) Except (i) as provided in Section 5.1(c), (ii) as may be otherwise
provided in this Agreement or any Ancillary Agreement and (iii) for any matter
for which any HII Indemnitee is entitled to indemnification pursuant to this
Article V, effective as of

28



--------------------------------------------------------------------------------



 



the Distribution, HII does hereby, for itself and each other HII Entity and
their respective Affiliates, predecessors, successors and assigns, and, to the
extent HII legally may, all Persons that at any time prior or subsequent to the
Distribution have been stockholders, directors, officers, members, agents or
employees of HII or any other HII Entity (in each case, in their respective
capacities as such), remise, release and forever discharge each New NGC Entity,
their respective Affiliates, successors and assigns, and all Persons that at any
time prior to the Distribution have been stockholders, directors, officers,
members, agents or employees of New NGC or any other New NGC Entity (in each
case, in their respective capacities as such), and their respective heirs,
executors, administrators, successors and assigns, from any and all Liabilities
whatsoever, whether at law or in equity, whether arising under any contract or
agreement, by operation of law or otherwise, existing or arising from or
relating to any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur or any conditions existing or alleged to
have existed on or before the Distribution Date, whether or not known as of the
Distribution Date, including any claims with respect to the sufficiency or
condition of the Shipbuilding Assets or the allocation of Liabilities to the HII
Group.
          (b) Except (i) as provided in Section 5.1(c), (ii) as may be otherwise
provided in this Agreement or any Ancillary Agreement and (iii) for any matter
for which any New NGC Indemnitee is entitled to indemnification pursuant to this
Article V, New NGC does hereby, for itself and each other New NGC Entity and
their respective Affiliates, successors and assigns, and, to the extent New NGC
legally may, all Persons that at any time prior to the Distribution have been
stockholders, directors, officers, members, agents or employees of New NGC or
any other New NGC Entity (in each case, in their respective capacities as such),
remise, release and forever discharge each HII Entity, their respective
Affiliates, successors and assigns, and all Persons that at any time prior to
the Distribution have been stockholders, directors, officers, members, agents or
employees of HII or any other HII Entity (in each case, in their respective
capacities as such), and their respective heirs, executors, administrators,
successors and assigns, from any and all Liabilities whatsoever, whether at law
or in equity, whether arising under any contract or agreement, by operation of
law or otherwise, existing or arising from any acts or events occurring or
failing to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed on or before the Distribution
Date, whether or not known as of the Distribution Date.
          (c) Nothing contained in Section 5.1(a) or 5.1(b) shall impair any
right of any Person to enforce this Agreement, any Ancillary Agreement,
including the applicable Schedules hereto and thereto, or any arrangement that
is not to terminate as of the Distribution, as specified in Section 2.3(b).
Nothing contained in Section 5.1(a) or 5.1(b) shall release any Person from:
               (i) any Liability provided in or resulting from any agreement
among any New NGC Entities and any HII Entities that is not to terminate as of
the Distribution, as specified in Section 2.3(b), or any other Liability that is
not to terminate as of the Distribution, as specified in Section 2.3(b);

29



--------------------------------------------------------------------------------



 



               (ii) any Liability, contingent or otherwise, assumed,
transferred, assigned or allocated to the Group of which such Person is a member
in accordance with, or any other Liability of any member of any Group under,
this Agreement or any Ancillary Agreement; or
               (iii) any Liability the release of which would result in the
release of any Person other than a Person released pursuant to this Section 5.1;
provided that the parties agree not to bring suit or permit any of their
Subsidiaries to bring suit against any Person with respect to any Liability to
the extent that such Person would be released with respect to such Liability by
this Section 5.1 but for the provisions of this clause (iii).
          (d) HII shall not make, and shall not permit any other HII Entity to
make, any claim or demand, or commence any Action asserting any claim or demand,
including any claim for indemnification, against any New NGC Entity, or any
other Person released pursuant to Section 5.1(a), with respect to any
Liabilities released pursuant to Section 5.1(a). New NGC shall not, and shall
not permit any other New NGC Entity, to make any claim or demand, or commence
any Action asserting any claim or demand, including any claim for
indemnification, against any HII Entity, or any other Person released pursuant
to Section 5.1(b), with respect to any Liabilities released pursuant to
Section 5.1(b).
          (e) At any time, at the request of any other party, each party shall
cause each member of its respective Group to execute and deliver releases in
form reasonably satisfactory to the other party reflecting the provisions of
this Section 5.1.
     Section 5.2 Indemnification by HII and NGSB. Subject to Section 5.4,
following the Distribution, HII and NGSB shall jointly and severally indemnify,
defend and hold harmless New NGC, each New NGC Entity and each of their
respective current, former and future directors, officers and employees, and
each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “New NGC Indemnitees”), from and against any and all
Liabilities of the New NGC Indemnitees relating to, arising out of or resulting
from any of the following items (without duplication):
          (a) the Shipbuilding Liabilities; and
          (b) any breach by any HII Entity of this Agreement or any of the
Ancillary Agreements (other than the Tax Matters Agreement and the Ingalls
Indemnity Agreement, which shall be subject to the provisions contained
therein).
     Section 5.3 Indemnification by New NGC and NGSC. Subject to Section 5.4,
following the Distribution, New NGC and NGSC shall jointly and severally
indemnify, defend and hold harmless HII, each HII Entity and each of their
respective current, former and future directors, officers and employees, and
each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “HII Indemnitees”), from and against any and all Liabilities
of the HII Indemnitees relating to, arising out of or resulting from any of the
following items (without duplication):
          (a) the Retained Liabilities; and

30



--------------------------------------------------------------------------------



 



          (b) any breach by any New NGC Entity of this Agreement or any of the
Ancillary Agreements (other than the Tax Matters Agreement and the Ingalls
Indemnity Agreement, which shall be subject to the provisions contained
therein).
     Section 5.4 Indemnification Obligations Net of Insurance Proceeds and Other
Amounts.
          (a) The parties intend that any Liability subject to indemnification
or reimbursement pursuant to this Agreement will be net of Insurance Proceeds
and other amounts received that actually reduce the amount of the Liability for
which indemnification is sought. Accordingly, the amount which any party (an
“Indemnifying Party”) is required to pay to any Person entitled to
indemnification or reimbursement under this Agreement (an “Indemnitee”) will be
reduced by any Insurance Proceeds and other amounts theretofore actually
recovered by or on behalf of the Indemnitee in reduction of the related
Liability. If an Indemnitee receives a payment (an “Indemnity Payment”) required
by this Agreement from an Indemnifying Party in respect of any Liability and
subsequently receives Insurance Proceeds or other amounts therefor, then the
Indemnitee will promptly pay to the Indemnifying Party an amount equal to the
excess of the Indemnity Payment received over the amount of the Indemnity
Payment that would have been due if the Insurance Proceeds or other amounts had
been received, realized or recovered before the Indemnity Payment was made.
          (b) In the case of any Shared Liability, any Insurance Proceeds
actually received, realized or recovered by any party in respect of the Shared
Liability will be shared between the New NGC Group and the HII Group in
accordance with their respective Applicable Proportions, regardless of which
Group may actually receive, realize or recover such Insurance Proceeds.
          (c) An insurer that would otherwise be obligated to defend or make
payment in response to any claim shall not be relieved of the responsibility
with respect thereto or, solely by virtue of the indemnification provisions
hereof, have any subrogation rights with respect thereto, it being expressly
understood and agreed that no insurer or any other third party shall be entitled
to a “windfall” (i.e., a benefit it would not be entitled to receive in the
absence of the indemnification provisions of this Agreement) by virtue of the
indemnification provisions hereof.
     Section 5.5 Third-Party Claims.
          (a) If an Indemnitee shall receive notice or otherwise learn of the
assertion by a Person (including any Governmental Authority) that is not a New
NGC Entity or a HII Entity of any claim (including environmental claims and
demands or requests for investigation or remediation of contamination) or of the
commencement by any such Person of any Action with respect to which an
Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to this Agreement or any Ancillary Agreement (collectively,
a “Third-Party Claim”), such Indemnitee shall give such Indemnifying Party
written notice thereof as soon as promptly practicable, but no later than
20 days after becoming aware of such Third-Party Claim. Any such notice shall

31



--------------------------------------------------------------------------------



 



describe the Third-Party Claim in reasonable detail and contain written
correspondence received from the third party that relates to the Third-Party
Claim. Notwithstanding the foregoing, the failure of any Indemnitee to give
notice as provided in this Section 5.5(a) shall not relieve the related
Indemnifying Party of its obligations under this Article V, except to the extent
that such Indemnifying Party is prejudiced by such failure to give notice.
          (b) With respect to any Third-Party Claim that is or may be a Shared
Liability:
               (i) If the Indemnifying Party receiving any notice pursuant to
Section 5.5(a) or the Indemnitee believes that the Third-Party Claim is or may
be a Shared Liability, such Indemnifying Party or Indemnitee may make a
Determination Request within 30 days after the notice given by the Indemnitee to
the Indemnifying Party pursuant to Section 5.5(a). Upon the making of a
Determination Request, the applicable Indemnitee shall assume the defense of
such Third-Party Claim until a determination as to whether such Third-Party
Claim is a Shared Liability. In the event of such assumption of defense, such
Indemnitee shall be entitled to reimbursement of all the costs and expenses of
such defense once a final determination or acknowledgement is made that such
Indemnitee is entitled to indemnification with respect to such Third-Party
Claim; provided, that if such Third-Party Claim is determined to be a Shared
Liability, such costs and expenses shall be shared as provided in
Section 5.5(b)(ii). If it is determined by New NGC and HII or by the Allocation
Committee that the Third-Party Claim is a Shared Liability, the Managing Party
(as determined in accordance with Section 6.1(a)) shall assume the defense of
such Third-Party Claim as soon as reasonably practicable following such
determination.
               (ii) A party’s costs and expenses of assuming the defense of
(subject to Section 5.5(b)(i)), and/or seeking to settle or compromise (subject
to Section 5.5(b)(iv)), any Third-Party Claim that is a Shared Liability shall
be included in the calculation of the amount of the applicable Shared Liability
in determining the obligations of the parties with respect thereto pursuant to
Section 6.4.
               (iii) The Managing Party shall consult with the Non-Managing
Party prior to taking any action with respect to any Third-Party Claim that is a
Shared Liability if the Managing Party’s action could reasonably be expected to
have a significant adverse impact (financial or non-financial) on the
Non-Managing Party, including a significant adverse impact on the rights,
obligations, operations, standing or reputation of the Non-Managing Party (or
its Subsidiaries or Affiliates), and the Managing Party shall not take such
action without the prior written consent of the Non-Managing Party, which
consent shall not be unreasonably withheld or delayed.
               (iv) The Managing Party shall promptly give notice to the
Non-Managing Party regarding the substance of any settlement related discussions
with respect to any Third-Party Claim that is a Shared Liability if (A) the
Non-Managing Party is required to share in any significant aspect of the costs
and expenses, proceeds or obligations resulting from such settlement or (B) the
settlement can reasonably be expected to have a significant impact (financial or
nonfinancial) on the Non-Managing Party. In

32



--------------------------------------------------------------------------------



 



such instances, the Managing Party shall not settle such Third-Party Claim
without the prior written consent of the Non-Managing Party, which consent shall
not be unreasonably withheld or delayed.
          (c) With respect to any Third-Party Claim that is not a Shared
Liability:
               (i) Unless the parties otherwise agree, within 30 days after the
receipt of notice from an Indemnitee in accordance with Section 5.5(a), an
Indemnifying Party shall defend (and, unless the Indemnifying Party has
specified any reservations or exceptions, may seek to settle or compromise), at
such Indemnifying Party’s own cost and expense and by such Indemnifying Party’s
own counsel, any Third-Party Claim that is not a Shared Liability. The
applicable Indemnitee shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnitee. Notwithstanding the foregoing, the Indemnifying Party shall be
liable for the fees and expenses of counsel employed by the Indemnitee (A) for
any period during which the Indemnifying Party has not assumed the defense of
such Third-Party Claim (other than during any period in which the Indemnitee
shall have failed to give notice of the Third-Party Claim in accordance with
Section 5.5(a)) or (B) to the extent that such engagement of counsel is as a
result of a conflict of interest, as reasonably determined by the Indemnitee
acting in good faith.
               (ii) No Indemnifying Party shall consent to entry of any judgment
or enter into any settlement of any Third-Party Claim that is not a Shared
Liability without the consent of the applicable Indemnitee; provided, however,
that such Indemnitee shall be required to consent to such entry of judgment or
to such settlement that the Indemnifying Party may recommend if the judgment or
settlement (A) contains no finding or admission of any violation of Law or any
violation of the rights of any Person, (B) involves only monetary relief which
the Indemnifying Party has agreed to pay and could not reasonably be expected to
have a significant adverse impact (financial or non-financial) on the
Indemnitee, including a significant adverse impact on the rights, obligations,
operations, standing or reputation of the Indemnitee (or any of its Subsidiaries
or Affiliates), and (C) includes a full and unconditional release of the
Indemnitee. Notwithstanding the foregoing, in no event shall an Indemnitee be
required to consent to any entry of judgment or settlement if the effect thereof
is to permit any injunction, declaratory judgment, other order or other
nonmonetary relief to be entered, directly or indirectly, against any
Indemnitee.
          (d) Whether or not the Indemnifying Party assumes the defense of a
Third-Party Claim, no Indemnitee shall admit any liability with respect to, or
settle, compromise or discharge, such Third-Party Claim without the Indemnifying
Party’s prior written consent, which consent shall not be unreasonably withheld
or delayed.
          (e) Notwithstanding anything to the contrary in this Section 5.5 or in
Article VI, the additional provisions of the Litigation Management Agreement
shall govern with respect to all Third-Party Claims (including Shared Actions)
specifically set forth therein or covered by the terms thereof, and the
Litigation Management Agreement shall

33



--------------------------------------------------------------------------------



 



control over any inconsistent provisions of this Section 5.5 and Article VI as
to such Third-Party Claims.
     Section 5.6 Additional Matters.
          (a) Any claim on account of a Liability that does not result from a
Third-Party Claim shall be timely asserted by written notice given by the
Indemnitee to the related Indemnifying Party. Such Indemnifying Party shall have
a period of 30 days after the receipt of such notice within which to respond
thereto. If such Indemnifying Party does not respond within such 30-day period,
such Indemnifying Party shall be deemed to have refused to accept responsibility
to make payment. If such Indemnifying Party does not respond within such 30-day
period or rejects such claim in whole or in part, such Indemnitee shall be free
to pursue remedies as specified by this Agreement and the Ancillary Agreements.
          (b) In the event of payment by or on behalf of any Indemnifying Party
to any Indemnitee in connection with any Third-Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnitee as
to any events or circumstances in respect of which such Indemnitee may have any
right, defense or claim relating to such Third-Party Claim against any claimant
or plaintiff asserting such Third-Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.
          (c) In the event of an Action in which the Indemnifying Party is not a
named defendant, if either the Indemnitee or the Indemnifying Party shall so
request, the parties shall endeavor to substitute the Indemnifying Party for the
named defendant, if reasonably practicable. If such substitution or addition
cannot be achieved or is not requested, the named defendant shall allow the
Indemnifying Party to manage the Action as set forth in this Agreement and the
Litigation Management Agreement and the Indemnifying Party shall fully indemnify
the named defendant against all costs of defending the Action (including court
costs, sanctions imposed by a court, attorneys’ fees, experts’ fees and all
other external expenses, and the allocated costs of in-house counsel and other
personnel), the costs of any judgment or settlement, and the cost of any
interest or penalties relating to any judgment or settlement.
     Section 5.7 Remedies Cumulative. The remedies provided in this Article V
shall be cumulative and shall not preclude assertion by any Indemnitee of any
other rights or the seeking of any and all other remedies against any
Indemnifying Party.
     Section 5.8 Survival of Indemnities. The rights and obligations of each of
New NGC, NGSC, HII, NGSB and their respective Indemnitees under this Article V
shall survive the sale or other transfer by any party of any Assets or
businesses or the assignment by it of any Liabilities.
     Section 5.9 Limitation on Liability. Except as may expressly be set forth
in this Agreement, none of New NGC, NGSC, HII, NGSB or any other member of
either Group

34



--------------------------------------------------------------------------------



 



shall in any event have any Liability to the other or to any other member of the
other’s Group, or to any other New NGC Indemnitee or HII Indemnitee, as
applicable, under this Agreement (a) to the extent that any such Liability
resulted from any willful violation of Law or fraud by the party seeking
indemnification or (b) for any indirect, punitive or consequential damages.
Notwithstanding the foregoing, the provisions of this Section 5.9 shall not
limit an Indemnifying Party’s indemnification obligations with respect to any
Liability that any Indemnitee may have to any third party not affiliated with
any member of the New NGC Group or the HII Group.
ARTICLE VI
SHARED GAINS AND SHARED LIABILITIES
     Section 6.1 Managing Party.
          (a) With respect to any Shared Gain or Shared Liability, either HII or
New NGC shall be the “Managing Party.” With respect to any Shared Gain
identified on Schedule 1.1(a)(2) or any Shared Liability identified on
Schedule 1.1(a)(1), the Managing Party shall be the party with the higher
Applicable Proportion as set forth on such Schedule, and, with respect to
specified Shared Actions under the Litigation Management Agreement, the Managing
Party shall be as set forth therein. In all other cases, the Managing Party
shall be selected by the Allocation Committee in accordance with Sections 6.1(b)
and 6.2.
          (b) In determining which party shall be the Managing Party, the
Allocation Committee shall consider as the primary factor in such a
determination which party is subject to the greater financial, operational and
reputational risk or exposure in connection with such Shared Gain or Shared
Liability, including the relative Applicable Proportion of each Group with
respect to such Shared Gain or Shared Liability. The Allocation Committee shall
also consider such other factors as the Allocation Committee deems appropriate,
including if applicable, which party has control over the potentially relevant
documentation and possible witnesses with respect to such Shared Gain or Shared
Liability.
     Section 6.2 Allocation Committee.
          (a) New NGC and HII will form the Allocation Committee for the
following purposes:
               (i) resolving whether (A) any claim or right is a Shared Gain or
(B) any Liability is a Shared Liability, in each case if not otherwise agreed
between New NGC and HII;
               (ii) except with respect to the matters described on
Schedule 1.1(a)(1) or Schedule 1.1(a)(2), determining the Applicable New NGC
Proportion and the Applicable HII Proportion of any Shared Gains and Shared
Liabilities; and

35



--------------------------------------------------------------------------------



 



               (iii) determining whether HII or New NGC shall be the Managing
Party of any Shared Gain or Shared Liability.
          (b) New NGC and HII shall refer (i) any Shared Liability not
identified on Schedule 1.1(a)(1) and any Shared Gain not identified on
Schedule 1.1(a)(2) or in the Litigation Management Agreement to the Allocation
Committee to determine the Applicable New NGC Proportion and the Applicable HII
Proportion of such Shared Gain or Shared Liability, and the Managing Party of
such Shared Gain or Shared Liability, and (ii) any potential Shared Gains or
Shared Liabilities that New NGC and HII are not able to agree are Shared Gains
or Shared Liabilities to the Allocation Committee for resolution of the status
thereof. If the Allocation Committee reaches a determination (which shall be
made within 30 days after such referral on a matter submitted to the Allocation
Committee by any of New NGC or HII), then that determination shall be binding on
New NGC and HII and their respective successors and assigns.
          (c) In the event that the Allocation Committee cannot reach a
determination within 30 days after the referral pursuant to Section 6.2(b) as to
(i) the appropriate allocation of Shared Gains or Shared Liabilities between the
New NGC Group and the HII Group, (ii) the nature or status of any such Shared
Liabilities or Shared Gains or (iii) the Managing Party of any such Shared
Liabilities or Shared Gains or any other matter under consideration by the
Allocation Committee, then the procedures set forth in Article X of this
Agreement shall govern.
     Section 6.3 Shared Gains.
          (a) If either HII or New NGC becomes aware of any claim or right that
may reasonably be expected to be a Shared Gain, it shall notify the other party
in writing as soon as promptly practicable, but no later than 20 days after
becoming aware of such potential Shared Gain, which notice shall describe the
potential Shared Gain in reasonable detail. Such other party may make a
Determination Request within 30 days after receipt of such notice.
          (b) Any benefit that may be received from any Shared Gain shall be
shared between New NGC and HII in proportion to the Applicable New NGC
Proportion and the Applicable HII Proportion, respectively, and shall be paid in
accordance with Section 6.5. The Managing Party of any Shared Gain shall have
the authority to commence, prosecute, settle, manage, waive, release, discharge
and otherwise determine all matters with respect to such Shared Gain. The
Non-Managing Party of such Shared Gain shall not take, or permit any member of
its Group to take, any action (including commencing any claim) that would
interfere with such rights and powers of the Managing Party, except as required
by applicable Law or contract (in which case the Non-Managing Party shall
provide advance notice of such action to the Managing Party and shall give the
Managing Party the opportunity to consult with respect to such action). The
Managing Party of such Shared Gain shall use its reasonable best efforts to
notify the Non-Managing Party promptly in the event that it commences an Action
with respect to a Shared Gain. The Managing Party of any Shared Gain may elect
not to pursue such Shared Gain for any reason whatsoever (including a different
assessment of the merits of any Action, claim or

36



--------------------------------------------------------------------------------



 



right than the other party or any business reasons that are in the best
interests of the Managing Party or a member of the Managing Party’s Group,
without regard to the best interests of any member of the other Group) and no
member of the Managing Party’s Group with a majority interest in such Shared
Gain shall have any liability to any Person (including any member of the other
Group) as a result of any such determination. In the event that the Managing
Party of any Shared Gain elects not to pursue such Shared Gain, the Non-Managing
Party may request in writing to the Managing Party that the Non-Managing Party
have the right to pursue such Shared Gain on behalf of the Non-Managing Party
and the Managing Party (in which case, the Non-Managing Party shall be treated
as the Managing Party for purposes of such Shared Gain); provided, however, that
the Managing Party may refuse such request in its sole discretion.
          (c) Upon the making of a Determination Request, New NGC alone may, but
shall not be obligated to, commence prosecution or other assertion of the claim
or right that is subject to such Determination Request pending resolution of the
status of such claim or right. In the event that New NGC commences any such
prosecution or assertion and, upon resolution of the Determination Request, it
is determined hereunder that any such claim or right of HII is not a Shared Gain
or that HII is the Managing Party of such Shared Gain, New NGC shall discontinue
the prosecution or assertion of such claim or right and transfer the control
thereof to HII as soon as reasonably practicable. In such event, if HII elects
not to continue the prosecution of such claim or right, HII will reimburse New
NGC for all costs and expenses incurred prior to resolution of such dispute in
the prosecution or assertion of such claim or right.
     Section 6.4 Shared Liabilities. Each of New NGC and HII shall be
responsible for its Applicable Proportion of any Shared Liability. The Managing
Party shall be responsible for managing, and shall have the authority to manage,
the defense or prosecution, as applicable, and resolution of a Shared Liability.
It shall not be a defense to any obligations by any party to pay any amount in
respect of any Shared Liability that such party was not consulted in the
response to or defense thereof (except to the extent such consultation was
required under this Agreement or the Litigation Management Agreement), that such
party’s views or opinions as to the conduct of such response to or defense or
the reasonableness of any settlement were not accepted or adopted, that such
party does not approve of the quality or manner of the response to or defense
thereof or that such Shared Liability was incurred by reason of a settlement
rather than by a judgment or other determination of liability (even if, subject
to Section 5.5(b)(iv) and the applicable provisions of the Litigation Management
Agreement, such settlement was effected without the consent or over the
objection of such party).
     Section 6.5 Payments. Any amount owed in respect of (a) any Shared
Liabilities (including reimbursement for the cost or expense of defense of any
Third-Party Claim that is a Shared Liability) or (b) any Shared Gains (including
reimbursement for the costs or expenses to commence, prosecute or settle matters
with respect to a Shared Gain), pursuant to this Article VI shall be remitted
within 30 days after the party entitled to such amount provides an invoice
(including reasonable supporting information with respect thereto) to the party
owing such amount; provided, however, that the Applicable

37



--------------------------------------------------------------------------------



 



Proportion of any amounts recovered with respect to any Shared Gain or Shared
Liability shall be payable within 30 days after receipt thereof by the party
recovering such amount.
ARTICLE VII
EXCHANGE OF INFORMATION; CONFIDENTIALITY
     Section 7.1 Agreement for Exchange of Information.
          (a) Except in the case of an adversarial Action or threatened
adversarial Action related to a request hereunder by any member of either the
New NGC Group or the HII Group against any member of the other Group (which
shall be governed by such discovery rules as may be applicable thereto), and
subject to Section 7.1(b), each of New NGC and HII, on behalf of the members of
its respective Group, shall use reasonable best efforts to provide (except as
otherwise provided in this Agreement or any Ancillary Agreement, at the sole
cost and expense of the requesting party), or cause to be provided, to the other
Group, at any time before or after the Distribution, as soon as reasonably
practicable after written request therefor, any Information in the possession or
under the control of the members of such respective Group that the requesting
party reasonably requests (i) in connection with reporting, disclosure, filing
or other requirements imposed on the requesting party (including under
applicable securities, defense contracting or Tax Laws) by a Governmental
Authority having jurisdiction over the requesting party, (ii) for use in any
other judicial, regulatory, administrative, Tax, insurance or other proceeding
or in order to satisfy audit, accounting, claims, regulatory, investigation,
litigation, Tax or other similar requirements, or (iii) to comply with its
obligations under this Agreement or any Ancillary Agreement. The receiving party
shall use any Information received pursuant to this Section 7.1(a) solely to the
extent reasonably necessary to satisfy the applicable obligations or
requirements described in the immediately preceding sentence and shall otherwise
take reasonable steps to protect such Information. Nothing in this Section 7.1
shall be construed as obligating a party to create Information not already in
its possession or control.
          (b) In the event that any party determines that the exchange of any
Information pursuant to Section 7.1(a) is reasonably likely to violate any Law
or binding agreement, or waive or jeopardize any attorney-client privilege, or
attorney work product protection, such party shall not be required to provide
access to or furnish such Information to the other party; provided, however,
that the parties shall take all reasonable measures to permit compliance with
Section 7.1(a) in a manner that avoids any such harm or consequence. New NGC and
HII intend that any provision of access to or the furnishing of Information that
would otherwise be within the ambit of any legal privilege shall not operate as
a waiver of such privilege.
          (c) After the Distribution, each of New NGC and HII shall maintain in
effect systems and controls reasonably intended to enable the members of the
other Group to satisfy their respective known reporting, accounting, disclosure,
audit and other obligations.

38



--------------------------------------------------------------------------------



 



     Section 7.2 Ownership of Information. Any Information owned by a member of
one Group that is provided to a requesting party pursuant to Section 7.1 shall
be deemed to remain the property of the providing party. Except as specifically
set forth herein, nothing contained in this Agreement shall be construed as
granting or conferring rights of license or otherwise in any such Information.
     Section 7.3 Compensation for Providing Information. The party requesting
Information pursuant to Section 7.1 agrees to reimburse the party providing such
Information for the reasonable costs, if any, of creating, gathering and copying
such Information, to the extent that such costs are incurred for the benefit of
the requesting party. Except as may be otherwise specifically provided elsewhere
in this Agreement or in any other agreement between the parties, such costs
shall be computed in accordance with the providing party’s standard methodology
and procedures.
     Section 7.4 Record Retention. Except for the matters addressed specifically
in Section 8.7, to facilitate the possible exchange of Information pursuant to
this Article VII and other provisions of this Agreement from and after the
Distribution, each of the parties agrees to use reasonable best efforts to
retain all Information in accordance with its record retention policy as in
effect immediately prior to the Distribution or as modified in good faith
thereafter; provided, however, that to the extent any Ancillary Agreement
provides for a longer period of retention of certain Information, such longer
period shall control. Each party agrees to retain any Information that, prior to
the Distribution, is subject to a subpoena or a “do not destroy” notice issued
by NGC or any of its Subsidiaries prior to the Distribution until such subpoena
or notice is no longer applicable to such Information.
     Section 7.5 Limitation of Liability. No party shall have any liability to
any other party in the event that any Information exchanged or provided pursuant
to this Agreement that is an opinion, estimate or forecast, or that is based on
an opinion, estimate or forecast, is found to be inaccurate, in the absence of
willful misconduct by the party providing such Information. No party shall have
any liability to any other party if any Information is destroyed after
reasonable best efforts by such party to comply with the provisions of
Section 7.4.
     Section 7.6 Other Agreements Providing for Exchange of Information. The
rights and obligations granted under this Article VII shall be subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange or confidential treatment of Information set forth in any Ancillary
Agreement.
     Section 7.7 Cooperation.
          (a) From and after the Distribution, except in the case of an
adversarial Action or threatened adversarial Action by any member of either the
New NGC Group or the HII Group against any member of the other Group (which
shall be governed by such discovery rules as may be applicable thereto), each
party, upon reasonable written request of the other party, shall use reasonable
efforts to cooperate and consult in good faith with the other party to the
extent such cooperation and consultation is reasonably necessary with respect to
(i) any Action, (ii) this Agreement or any of the Ancillary Agreements or any of

39



--------------------------------------------------------------------------------



 



the transactions contemplated hereby or thereby or (iii) any audit,
investigation or any other legal requirement, and, upon reasonable written
request of the other party, shall use reasonable efforts to make available to
such other party the former, current and future directors, officers, employees,
other personnel and agents of the members of its respective Group (whether as
witnesses or otherwise).
          (b) Notwithstanding the foregoing, Section 7.7(a) shall not require a
party to take any step that would significantly interfere, or that such party
reasonably determines could significantly interfere, with its business.
          (c) Except in the case of any Assigned Action or Shared Action, the
requesting party shall bear all costs and expenses in connection therewith.
          (d) The obligations set forth in this Section 7.7 shall survive until
the tenth anniversary thereof, except in the case of any Assigned Action or
Shared Action, in which case such obligations shall survive until the final
resolution of such Actions.
     Section 7.8 Confidentiality.
          (a) Except as provided in Section 8.7 and subject to Section 7.9, each
of New NGC and HII, on behalf of itself and each member of its Group, shall
hold, and shall cause its respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives to hold, in strict
confidence and not release or disclose, with at least the same degree of care,
but no less than a reasonable degree of care, that it applies to its own
business sensitive and proprietary information, all Information concerning the
other Group or its business that is either in its possession (including
Information in its possession prior to the Distribution) or furnished by any
member of such other Group or its respective directors, officers, employees,
agents, accountants, counsel and other advisors and representatives at any time
pursuant to this Agreement, any Ancillary Agreement or otherwise, and shall not
use any such Information other than for such purposes as shall be expressly
permitted hereunder or thereunder, except, in each case, to the extent that such
Information is (i) in the public domain through no fault of such party or any
member of such Group or any of their respective directors, officers, employees,
agents, accountants, counsel and other advisors and representatives, (ii) later
lawfully acquired from other sources by such party (or any member of such
party’s Group), which sources are not themselves bound by a confidentiality
obligation, or (iii) independently generated without reference to any
proprietary or confidential Information of the disclosing party or its Group.
          (b) Except as provided in Section 8.7, no receiving party shall
release or disclose, or permit to be released or disclosed, any such Information
concerning the other Group to any other Person, except its directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
who need to know such Information (who shall be advised of their obligations
hereunder with respect to such Information), except in compliance with
Section 7.9. Without limiting the foregoing, when any Information concerning the
other Group or its business is no longer needed for the purposes contemplated by
this Agreement or any Ancillary Agreement, each disclosing party will,

40



--------------------------------------------------------------------------------



 



promptly after the request of the receiving party, either return to the
disclosing party all Information in a tangible form (including all copies
thereof and all notes, extracts or summaries based thereon) or certify to the
disclosing party that it has destroyed such Information (and such copies thereof
and such notes, extracts or summaries based thereon).
     Section 7.9 Protective Arrangements. Except as provided in Section 8.7, in
the event that any party or any member of its Group either determines on the
advice of its counsel that it should disclose any Information pursuant to
applicable Law or receives any demand under lawful process or from any
Governmental Authority or properly constituted arbitral authority to disclose or
provide Information of any other party (or any member of any other party’s
Group) that is subject to the confidentiality provisions hereof, the Person
required to disclose the Information shall give the applicable Person prompt,
and to the extent reasonably practicable, prior written notice of such
disclosure and an opportunity to contest such disclosure, and shall use
reasonable best efforts to cooperate, at the expense of the requesting Person,
in seeking any reasonable protective arrangements requested by such Person. In
the event that such appropriate protective arrangement or order or other remedy
is not obtained, the Person that is required to disclose such Information shall
furnish, or cause to be furnished, only that portion of such Information that is
legally required to be disclosed and shall use reasonable best efforts to ensure
that confidential treatment is accorded such Information. This Section 7.9 shall
not apply to the disclosure of any Information to any Governmental Authority
that is reasonably necessary to respond to any inquiry by any Governmental
Authority.
ARTICLE VIII
FURTHER ASSURANCES AND ADDITIONAL COVENANTS
     Section 8.1 Further Assurances.
          (a) In addition to the actions specifically provided for elsewhere in
this Agreement, each of the parties shall use its reasonable best efforts, prior
to, on and after the Distribution Date, to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under applicable Law, regulations and agreements to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements.
          (b) Without limiting the foregoing, prior to, on and after the
Distribution Date, each party shall cooperate with the other parties, and
without any further consideration, but at the expense of the requesting party,
to (i) execute and deliver, or use its reasonable best efforts to cause to be
executed and delivered, all instruments, including any instruments of
conveyance, assignment and transfer as such party may be reasonably requested to
execute and deliver to the other party, (ii) make, or cause to be made, all
filings with, and to obtain, or cause to be obtained, all consents, approvals or
authorizations of, any Governmental Authority or any other Person under any
permit, license, agreement, indenture or other instrument, (iii) seek, obtain,
or cause to be obtained, any Governmental Approvals or other Consents required
to effect the Separation or the Distribution and (iv) take all such other
actions as such party may reasonably be requested to take by any other party
from time to time, consistent with the terms of this

41



--------------------------------------------------------------------------------



 



Agreement and the Ancillary Agreements, in order to effectuate the provisions
and purposes of this Agreement and the Ancillary Agreements and the transfers of
the Shipbuilding Assets and the Retained Assets and the assignment and
assumption of the Shipbuilding Liabilities and the Retained Liabilities and the
other transactions contemplated hereby and thereby. Without limiting the
foregoing, each party will, at the reasonable request, cost and expense of any
other party, take such other actions as may be reasonably necessary to vest in
such other party good and marketable title, if and to the extent it is
practicable to do so.
          (c) On or prior to the Distribution Date, New NGC and HII in their
respective capacities as direct and indirect stockholders of their respective
Subsidiaries, shall each ratify any actions that are reasonably necessary or
desirable to be taken by New NGC and HII or any other Subsidiary of New NGC, as
the case may be, to effectuate the transactions contemplated by this Agreement.
          (d) The parties agree to cooperate, both prior to and after the
Distribution, and use reasonable best efforts to take all acts reasonably
necessary to accomplish the registration and transfer, to the extent
transferable and to the extent that any registration or transfer is required in
connection with the Distribution, of any export or import license, permit,
technical assistance agreement, manufacturing license agreement and other
authorization utilized by either Group, including those granted under the U.S.
International Traffic in Arms Regulations, the U.S. Export Administration
Regulations, the U.S. Customs and Border Protection Regulation and foreign
export/import Laws, as applicable.
     Section 8.2 Amendment to NGC Certificate of Incorporation. As promptly as
practicable (and in any event within five Business Days) after the Holding
Company Reorganization, NGC shall approve an amendment to its Certificate of
Incorporation (as amended in the Holding Company Reorganization) to eliminate
the requirement for the Northrop Grumman Stockholders to approve certain actions
by or involving NGC as required by Section 251(g) of the Delaware General
Corporation Law (the “NGC Charter Amendment”) and obtain the approval of HII, as
sole stockholder of NGC, of the NGC Charter Amendment. New NGC shall use its
reasonable best efforts to (a) include in the proxy statement for the 2012
annual meeting of Northrop Grumman Stockholders (or any earlier meeting of such
stockholders as determined by the Northrop Grumman Board) a proposal to approve
the NGC Charter Amendment (the “NGC Charter Amendment Proposal”), along with a
recommendation of the Northrop Grumman Board that Northrop Grumman Stockholders
approve the NGC Charter Amendment Proposal, and (b) solicit the approval of the
Northrop Grumman Stockholders of the NGC Charter Amendment Proposal. In the
event that the NGC Charter Amendment Proposal is not approved at such annual
meeting, New NGC shall use its reasonable best efforts to obtain the approval of
the NGC Charter Amendment Proposal at each subsequent annual meeting of Northrop
Grumman Stockholders until such approval is obtained.
     Section 8.3 Credit Support. Upon a Change of Control Triggering Event prior
to the fifth anniversary of the Distribution, HII promptly shall provide notice
to New NGC describing in reasonable detail the circumstances surrounding the
Change of Control

42



--------------------------------------------------------------------------------



 



Triggering Event. Immediately after such Change of Control Triggering Event, HII
shall provide credit support in the form of one or more standby letters of
credit in an amount equal to $250 million (the other terms and provisions of
which shall be reasonably satisfactory to New NGC) to support HII’s obligations
under Section 5.2.
     Section 8.4 Non-Compete.
          (a) For a period of one year following the Distribution, HII shall
not, and shall cause the other members of the HII Group not to, directly or
indirectly through any Person or contractual arrangement, whether independently
or as part of a team, compete in any way against any member of the New NGC Group
or the Team for any work covered by the solicitation described on Schedule
8.4(a) (the “Solicitation”) and shall not take any steps to join any team that
is competing or will compete against any member of the New NGC Group or the Team
for any of the work covered by the Solicitation.
          (b) After the Distribution, New NGC shall cause NGTS to in good faith
(i) endeavor to modify the Teaming Agreement to make clear that, except with
respect to the restrictions set forth in Section 8.4(a), there are no
restrictions on any member of the HII Group and (ii) consider NGSB and its
Subsidiaries as a potential subcontractor to the Team for work covered by the
Solicitation.
     Section 8.5 Intercompany Work Orders. Schedule 8.5 sets forth certain
intercompany work orders (“IWOs”) that will be terminated in accordance with
Section 2.3. Immediately after the Distribution, NGSB shall issue to NGSC, or
such other member of the New NGC Group designated on Schedule 8.5 and NGSC shall
issue to NGSB, or such other member of the HII Group designated on Schedule 8.5,
as applicable, letter subcontracts for the performance of follow-on work to be
performed for the applicable terminated IWOs, as each of the parties shall then
deem appropriate (such letter agreements, “Letter Subcontracts”). Each Letter
Subcontract shall contain sufficient terms, conditions and rights to permit the
designated member of the New NGC Group or the HII Group, as applicable, to
perform and be compensated for work performed pending the negotiation of
definitive subcontract agreements between the parties with what it concludes is
appropriate protection. Following the Distribution, the parties shall negotiate,
in good faith, to reach agreement on final price, statement of work, schedule
and terms and conditions of definitive subcontracts for the terminated IWOs. The
additional provisions set forth on Schedule 8.5 shall apply with respect to the
Letter Subcontracts.
     Section 8.6 IDIQ Vehicles. The New NGC Group shall use reasonable efforts
to continue to make the IDIQ (Indefinite Delivery Indefinite Quantity) vehicles
listed on Schedule 8.6 available for the benefit of the HII Group on the terms
set forth on Schedule 8.6, for the period that begins on the date of the
Distribution until the earlier of (a) the date that is 12 months after the date
of the Distribution and (b) the date that the HII Group obtains its own such
vehicles. The additional provisions set forth on Schedule 8.6 shall apply with
respect to such IDIQ vehicles.

43



--------------------------------------------------------------------------------



 



     Section 8.7 Government Contract Matters.
          (a) For the purposes of this Section 8.7 only, the following
definitions apply:
               (i) “Allowable Cost Audit” means any Defense Contract Audit
Agency or other Governmental Authority audit or other negotiations with
contracting officers of any Governmental Authority, with respect to any period
(or portion thereof) ending at or prior to the Distribution.
               (ii) “Settlement Asset” means a net increase in assets due to the
final agreement of claims or rights arising out of the settlement of an
Allowable Cost Audit, including: (A) final indirect cost and rates for
government contracts; (B) Cost Accounting Standards (CAS) matters; (C) defective
pricing matters; or (D) advance agreements with the U.S. Government.
               (iii) “Settlement Liability” means a net liability due to the
final agreement of claims or rights arising out of the settlement of an
Allowable Cost Audit, including: (A) final indirect cost and rates for
government contracts; (B) Cost Accounting Standards (CAS) matters; (C) defective
pricing matters; or (D) advance agreements with the U.S. Government.
A Settlement Asset or Settlement Liability shall be computed as the total impact
on the net amount to be paid or received upon final contract settlement,
including direct and indirect costs, fees and profits. Where Settlement Assets
and Settlement Liabilities arise from the settlement of an Allowable Cost Audit,
the baseline costs for calculating Settlement Assets and Settlement Liabilities
shall be the costs included in Inter-company Accounting Transfers (IATs) for
periods through the Distribution Date.
          (b) Shipbuilding Business Cost and Pricing Pre-Distribution. HII is
responsible for the settlement of and the consequences of any Settlement Assets
or Settlement Liabilities associated with costs and pricing incurred prior to
the Distribution by the Shipbuilding Business for government contracts,
including those arising from Allowable Cost Audits for work in support of other
NGC entities, but not including those Settlement Assets and Settlement
Liabilities covered by Section 8.7(c).
          (c) New NGC Cost and Pricing Pre-Distribution. New NGC is responsible
for the settlement of and the consequences of any Settlement Assets and
Settlement Liabilities relating to NGC matters associated with and allocable to
government contracts with any member of the HII Group arising out of:
               (i) the settlement of final direct and indirect cost rates for
costs incurred by NGC prior to the Distribution, including: corporate office
expenses, group insurance, post-retirement benefits, pensions, state taxes,
insurance, deferred compensation, environmental costs, legal, internal audit,
enterprise shared services (ESS) costs, information technology services (ITS),
and the settlement of IWOs and other costs incurred by NGC prior to the
Distribution;

44



--------------------------------------------------------------------------------



 



               (ii) Cost Accounting Standards (CAS) Settlement Assets or
Settlement Liabilities for allocations made by NGC prior to the Distribution,
contracts priced or based upon projected NGC incurred costs prior to the
Distribution, or resulting from an Allowable Cost Audit;
               (iii) defective pricing Settlement Liabilities for costs incurred
by NGC resulting from an Allowable Cost Audit; and
               (iv) advance agreements with the U.S. Government.
          (d) Reimbursement of Settlement Assets and Settlement Liabilities. New
NGC will reimburse HII for any Settlement Liabilities of NGC described in
Section 8.7(c) and paid or to be paid to any Governmental Authority by HII upon
presentation of documentation deemed adequate by HII and New NGC. HII shall
reimburse New NGC for any Settlement Assets of NGC accruing to HII under
Section 8.7(c) upon presentation of documentation deemed adequate by HII and New
NGC. HII will reimburse New NGC for any Settlement Liabilities of HII under
Section 8.7(b) and paid or to be paid to any Governmental Authority by New NGC
upon presentation of documentation deemed adequate by New NGC and HII. New NGC
shall reimburse HII for any Settlement Assets of HII accruing to New NGC under
Section 8.7(b) upon presentation of documentation deemed adequate by HII and New
NGC.
          (e) Administration of Government Contract Matters. The parties shall
make available, upon reasonable notice and at reasonable times during regular
business hours, any of the parties’ or their Affiliates’ personnel whose
assistance or participation is reasonably required by either New NGC or HII or
their Affiliates in connection with any government audit or contract
administration activity, including matters involving either party’s indirect
cost proposals, the Cost Accounting Standards (CAS) and defective pricing. New
NGC and HII will each be responsible for all of its own costs, both direct and
indirect, including any required travel, associated with (i) providing access to
their respective records and making any reasonable number of copies requested
thereof and (ii) making the requested personnel reasonably available to support
government contract audits and administrative processes for cost negotiations
with the government or other matters, such as administration of Cost Accounting
Standards (CAS). In addition, if a Contract Disputes Act dispute concerning a
Retained Liability or Retained Asset arises out of or relates to a federal
contract held by HII or its Affiliates, HII or its Affiliate, as applicable,
shall agree to sponsor a claim against the U.S. Government on behalf of New NGC.
In such event, New NGC shall have the right at its expense and in its sole
discretion, acting in the name of HII or its Affiliate, to (w) certify or submit
any such claim to the appropriate U.S. Government contracting officer;
(x) appeal any adverse contracting officer’s final decision or deemed denial of
New NGC’s claim to the appropriate agency board of contract appeals or U.S.
Court of Federal Claims; (y) control the litigation of any such appeal; and
(z) pursue a further appeal to the U.S. Court of Appeals for the Federal
Circuit.
          (f) Pre-Distribution Cost and Pricing Data. New NGC and HII shall
provide each other with updates of pre-Distribution cost and pricing data
relevant to each

45



--------------------------------------------------------------------------------



 



other, including (i) revisions and updates to cost proposals and (ii) revisions
and updates to pre-Distribution “Billing and Bidding Guidance,” consistent with
the practices of NGC and NGSB prior to the Distribution.
          (g) Release of Contract Audit and Contract Administration Information.
Disclosure of cost, pricing and billing information to government auditors and
contracting officers in connection with final indirect costs and rates,
administration of Cost Accounting Standards (CAS) and advance agreements and
other customary contract audit and administration matters are exceptions to the
requirements of Sections 7.8 and 7.9 of this Agreement. For avoidance of doubt,
disclosure of cost, pricing and billing information in connection with customary
contract audit and administration matters by HII or New NGC will not require
prior notification to each other.
          (h) Litigation Management Agreement. Notwithstanding anything to the
contrary in this Agreement or the Litigation Management Agreement, in the event
of any conflict or inconsistency between this Section 8.7 and any provision of
the Litigation Management Agreement, this Section 8.7 shall control over such
inconsistent provision of the Litigation Management Agreement as to the matters
specifically addressed in this Section 8.7.
     Section 8.8 Software Licenses. From and after the Distribution, New NGC
shall provide reasonable cooperation and assistance to HII (and any member of
its Group) in connection with the provision of replacement licenses for
third-party software licenses that were procured by NGC for the benefit of the
HII Group prior to the Distribution but that are included in the New NGC
Transferred Assets. Such cooperation shall be at the sole cost and expense of
HII. The cooperation and assistance provided for in this Section 8.8 shall not
be required to the extent such cooperation and assistance would result in an
undue burden on New NGC or would unreasonably interfere with any of its
employees’ normal functions and duties.
     Section 8.9 Use of Names, Logos and Information.
          (a) As soon as practicable (and in any event within five days) after
the Distribution, HII shall cause to be filed with the Secretary of State (or
other appropriate Governmental Authority) of the states in which its
Subsidiaries are located or are doing business, an amendment to their
certificates of incorporation or similar governing documents or qualification to
do business to change the name of any Subsidiary with “Northrop Grumman” in its
name to a new name not confusingly similar to the current name.
          (b) As soon as reasonably practicable (and in any event within
90 days) after the Distribution (or such longer or shorter period with respect
to each of the items identified on Schedule 8.9(b)), HII shall use reasonable
best efforts to remove, and HII shall cause each member of the HII Group to
remove, from their websites, and any other publicly distributed material (other
than material required to be submitted for the purpose of regulatory filings and
other similar documentation), any reference to Northrop Grumman Corporation, and
its business lines and plans and any names, logos, or

46



--------------------------------------------------------------------------------



 



trademarks associated therewith. HII and each other member of the HII Group
shall cease all use of the “Northrop Grumman” name (and any name confusingly
similar thereto) and all trademarks and service marks associated therewith as
soon as practicable and in any event within 90 days after the Distribution;
provided that, if any member of the HII Group is unable to comply with the
foregoing requirements of this Section 8.9(b) for reasons outside of its
reasonable control, HII may request NGC to grant an extension of time beyond
such 90-day period within which to cease all use of the “Northrop Grumman” name,
as reasonably necessary for such member of the HII Group to cease all such use,
and New NGC agrees not to unreasonably withhold or delay the granting of any
such requested extension. Nothing in this Section 8.9(b) shall preclude HII or
its Subsidiaries from using the Northrop Grumman name to indicate that HII and
members of the HII Group were formerly associated with Northrop Grumman
Corporation, or from referring to Northrop Grumman Corporation by its name for
non-trademark and non-branding purposes as is permitted by applicable Law.
          (c) HII shall not, and shall cause each member of the HII Group not
to, take any action, purport to take any action or otherwise hold itself out as
having any authority to act on behalf of or represent in any way any member of
the New NGC Group. HII shall indemnify, defend and hold harmless each of the New
NGC Indemnitees from and against any and all Liabilities of the New NGC
Indemnitees relating to, arising out of or resulting from a breach of this
Section 8.9(c).
ARTICLE IX
TERMINATION
     Section 9.1 Termination. This Agreement may be terminated by the Northrop
Grumman Board at any time prior to the Distribution.
     Section 9.2 Effect of Termination. In the event of any termination of this
Agreement prior to the Distribution, no party (or any of its directors or
officers) shall have any Liability or further obligation to any other party with
respect to this Agreement.
ARTICLE X
DISPUTE RESOLUTION
     Section 10.1 Negotiation. In the event of a controversy, dispute or claim
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity or breach of this Agreement or any
Ancillary Agreement or any other agreement entered into by any New NGC Entity or
HII Entity pursuant to this Agreement or any Ancillary Agreement or otherwise
arising out of, or in any way related to this Agreement or any Ancillary
Agreement or any other agreement entered into by any New NGC Entity or any HII
Entity pursuant to this Agreement or any Ancillary Agreement or the transactions
contemplated hereby or thereby, including any claim based on contract, tort,
statute or constitution (but excluding (i) any controversy, dispute or claim
brought by or against a third party or involving a third party who would be
subject to joinder as described in Federal Rule of Civil Procedure 19 and
arising out of any contract, including this Agreement or any Ancillary
Agreement, and/or relating to the use or lease of

47



--------------------------------------------------------------------------------



 



real property if any third party is a claimant or defendant in such controversy,
dispute or claim and (ii) any dispute under any of the IP License Agreement, the
Tax Matters Agreement, the Letter Subcontracts and the Ingalls Indemnity
Agreement, which shall be subject to the provisions contained therein ((i) and
(ii) collectively, “Excluded Disputes”)) (collectively, “Agreement Disputes”),
one or more senior executive officers of New NGC and HII, with authority to
settle, designated by each of New NGC and HII, shall negotiate to settle such
Agreement Dispute. Unless otherwise agreed by the relevant parties in writing,
if within 45 days from the time of receipt by the New NGC Entity or the HII
Entity of the written notice of an Agreement Dispute (“Dispute Notice”), the
Agreement Dispute has not been resolved, the Agreement Dispute shall be resolved
in accordance with Section 10.2. In the event of any arbitration or litigation
in accordance with this Article X, the relevant New NGC Entities and HII
Entities shall not assert any defenses of or similar to statute of limitations
and laches that arise after the date of receipt of the Dispute Notice if the
Dispute Notice was served prior to the expiration of the applicable limitations
period and provided the prosecuting party complies with the contractual time
period or deadline under this Agreement or any Ancillary Agreement to which such
Agreement Dispute relates.
     Section 10.2 Mediation. If, within 45 days after delivery of a Dispute
Notice, a negotiated resolution of the Agreement Dispute under Section 10.1 has
not been reached, New NGC and HII agree to seek to settle the Agreement Dispute
by mediation administered by the American Arbitration Association (“AAA”) under
its Commercial Mediation Procedures, and to bear equally the costs of the
mediation; provided, however, that each New NGC Entity and HII Entity shall bear
its own costs in connection with such mediation. If the Agreement Dispute has
not been resolved through mediation within 90 days after the date of service of
the Dispute Notice, or such longer period as the parties may mutually agree in
writing, each party shall be entitled to refer the dispute to arbitration in
accordance with Section 10.3.
     Section 10.3 Arbitration. If the Agreement Dispute has not been resolved
for any reason within 90 days after the date of service of the Dispute Notice,
such Agreement Dispute shall be settled, at the request of any relevant party,
by arbitration administered by the AAA under its Commercial Arbitration Rules,
conducted in New York City, except as modified herein (the “Rules”). There shall
be three arbitrators. If there are only two parties to the arbitration, each of
New NGC and HII shall appoint one arbitrator within 20 days after receipt by
respondent of a copy of the demand. The two party-appointed arbitrators shall
have 20 days from the appointment of the second arbitrator to agree on a third
arbitrator who shall chair the arbitral tribunal. Any arbitrator not timely
appointed by the parties under this Section 10.3 shall be appointed in
accordance with AAA Rule R. 11, and in any such procedure, each party shall be
given four strikes, excluding strikes for cause. If there are multiple claimants
and/or multiple respondents to the effect that there are more than three parties
to the arbitration, all claimants and/or all respondents shall attempt to agree
upon their respective appointments. If such multiple parties fail to nominate an
arbitrator within 30 days, the AAA shall appoint an arbitrator on their behalf.
In such circumstances, any existing nomination of the arbitrator chosen by the
party or parties on the other side of the proposed arbitration shall be
unaffected, and the remaining arbitrators shall be appointed in accordance with
AAA Rules 12 and 13. Any controversy

48



--------------------------------------------------------------------------------



 



concerning whether an Agreement Dispute is an arbitrable Agreement Dispute,
whether arbitration has been waived, whether an assignee of this Agreement is
bound to arbitrate, or as to the interpretation or enforceability of this
Article X shall be determined by the arbitrators. New NGC and HII intend that
the provisions to arbitrate set forth herein be valid, enforceable and
irrevocable, and any award rendered by the arbitrators shall be final and
binding on the parties. New NGC and HII agree to comply and cause the members of
their applicable Group to comply with any award made in any such arbitration
proceedings and agree to enforcement of or entry of judgment upon such award, in
any court of competent jurisdiction, including any New York State or federal
court sitting in the Borough of Manhattan in The City of New York. The
arbitrators shall be entitled, if appropriate, to award monetary damages and
other remedies, subject to the provisions of Section 5.9. The parties shall use
their reasonable best efforts to encourage the arbitrators to resolve any
arbitration related to any Agreement Dispute as promptly as practicable.
     Section 10.4 Confidentiality of Arbitral Award and Documents and
Information Exchanged and Submitted in the Course of Arbitration. Subject to
applicable Law, including disclosure or reporting requirements, or the parties’
agreement, the parties shall maintain the confidentiality of the arbitration.
Unless agreed to by all the parties or required by applicable Law, including
disclosure or reporting requirements, the arbitrators and the parties shall
maintain the confidentiality of all information, records, reports, or other
documents obtained in the course of the arbitration, and of all awards, orders,
or other arbitral decisions rendered by the arbitrators.
     Section 10.5 Treatment of Negotiations and Mediation. Without limiting the
provisions of the Rules, unless otherwise agreed in writing or permitted by this
Agreement, New NGC and HII shall keep, and shall cause the members of their
applicable Group to keep confidential all matters relating to this Article X and
any negotiation, mediation, conference, arbitration, or discussion pursuant to
this Article X shall be treated as compromise and settlement negotiations for
purposes of Rule 408 of the Federal Rules of Evidence and comparable state
rules; provided, that such matters may be disclosed (a) to the extent reasonably
necessary in any proceeding brought to enforce the award or for entry of a
judgment upon the award and (b) to the extent otherwise required by applicable
Law, including disclosure or reporting requirements. Nothing said or disclosed,
nor any document produced, in the course of any negotiations, conferences and
discussions under Sections 10.1 and 10.2 that is not otherwise independently
discoverable shall be offered or received as evidence or used for impeachment or
for any other purpose in any current or future arbitration.
     Section 10.6 Continuity of Service and Performance. Unless otherwise agreed
in writing, New NGC and HII shall continue to provide service and honor all
other commitments under this Agreement and each Ancillary Agreement during the
course of dispute resolution pursuant to the provisions of this Article X with
respect to all matters not subject to such dispute resolution.
     Section 10.7 Consolidation. The arbitrators may consolidate an arbitration
under this Agreement with any arbitration arising under or relating to the
Ancillary Agreements or any other agreement between the parties entered into
pursuant hereto or thereto, as the

49



--------------------------------------------------------------------------------



 



case may be, if the subject of the Agreement Disputes thereunder arise out of or
relate essentially to the same set of facts or transactions. Such consolidated
arbitration shall be determined by the arbitrators appointed for the arbitration
proceeding that was commenced first in time.
     Section 10.8 Submission to Jurisdiction. Each of the parties to this
Agreement irrevocably agrees that any legal action or proceeding arising out of
or relating to any Excluded Dispute brought by any other party to this Agreement
or its successors or assigns shall be brought and determined in any federal
court sitting in the Borough of Manhattan in The City of New York (or, if such
court lacks subject matter jurisdiction, in any appropriate New York State or
federal court), and each of the parties to this Agreement hereby irrevocably
submits to the exclusive jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
Excluded Dispute. Each of the parties to this Agreement agrees not to commence
any action, suit or proceeding relating thereto except in the courts described
above in New York, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in New York as
described in this Section 10.8. Each of the parties to this Agreement hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to the Excluded Dispute, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein, (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper or (iii) the
subject matter of the Excluded Dispute, may not be enforced in or by such
courts.
     Section 10.9 Enforcement. Solely with respect to the Excluded Disputes, the
parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement and the Ancillary Agreements were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof and thereof, including an injunction or injunctions to prevent breaches
of this Agreement and the Ancillary Agreements and to enforce specifically the
terms and provisions of this Agreement and the Ancillary Agreements in any New
York State or federal court sitting in the Borough of Manhattan in The City of
New York (or, if such court lacks subject matter jurisdiction, in any
appropriate New York State or federal court), this being in addition to any
other remedy to which such party is entitled at law or in equity. Each of the
parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any Law to post security as a prerequisite to obtaining equitable relief.

50



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     Section 11.1 Corporate Power. New NGC represents on behalf of itself and
each other New NGC Entity and HII represents on behalf of itself and each other
HII Entity, and NGC represents on behalf of itself, that:
          (a) each such Person is a corporation or other entity duly
incorporated or formed, validly existing and in good standing under the Laws of
the state or other jurisdiction of its incorporation or formation, and has all
material corporate or other similar powers required to carry on its business as
currently conducted;
          (b) each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and each other Ancillary Agreement
to which it is a party and to consummate the transactions contemplated hereby
and thereby; and
          (c) this Agreement and each Ancillary Agreement to which it is a party
has been duly executed and delivered by it and constitutes a valid and binding
agreement of such Person enforceable in accordance with the terms hereof and
thereof.
     Section 11.2 Coordination with Certain Ancillary Agreements; Conflicts.
          (a) Notwithstanding anything in this Agreement to the contrary,
(i) the Ingalls Indemnity Agreement shall be the exclusive agreement among the
parties for the matters expressly set forth therein following the Distribution
and (ii) except for those Tax matters specifically addressed in this Agreement
or in any Ancillary Agreement, the Tax Matters Agreement shall be the exclusive
agreement among the parties with respect to all Tax matters, including dispute
resolution and indemnification and payments among the parties in respect of Tax
matters.
          (b) Except as provided in Section 8.7(h), in the event of any conflict
or inconsistency between any provision of any of the Ancillary Agreements and
any provision of this Agreement, the applicable Ancillary Agreement shall
control over the inconsistent provisions of this Agreement as to the matters
specifically addressed in such Ancillary Agreement.
     Section 11.3 Expenses.
          (a) Except as expressly set forth in this Agreement or in any
Ancillary Agreement, all fees, costs and expenses paid or incurred in connection
with the Separation and the Distribution and the performance of this Agreement
and any Ancillary Agreement, whether performed by a third party or internally,
will be paid by the party incurring such fees or expenses, whether or not the
Distribution is consummated, or as otherwise agreed by the parties. For the
avoidance of doubt, (i) New NGC will be responsible for any transfer fees
(including any pricing increases) related to the transfer of any Retained Assets
(including any transferred third-party software licenses) to any member of the
New NGC Group and the cost of any replacement for any Asset that is not a
Retained Asset

51



--------------------------------------------------------------------------------



 



(including any replacement third-party software licenses), (ii) HII will be
responsible for any fees to the NYSE and any transfer fees (including any
pricing increases) related to the transfer of any Shipbuilding Assets (including
any transferred third-party software licenses) to any member of the HII Group
and the cost of any replacement for any Asset that is not a Shipbuilding Asset
(including any replacement third-party software licenses) and (iii) New NGC
shall bear the costs and expenses directly related to the mailing of the
Information Statement to NGC stockholders and the fees and expenses of the Agent
in connection with the Distribution.
          (b) Except where context otherwise requires, references in this
Agreement and the Litigation Management Agreement to “costs and expenses”
include the relevant party’s allocated costs of employees (including in-house
counsel and other personnel), fringe benefit costs, general and administrative
costs, overhead, document processing vendors, litigation support, including
e-discovery consultants, testifying and non-testifying experts, and other
consultants.
     Section 11.4 Amendment and Modification. This Agreement and the Ancillary
Agreements may not be amended, modified or supplemented in any manner, whether
by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each party.
     Section 11.5 Waiver. No failure or delay of any party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder. Any agreement on the part of any party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.
     Section 11.6 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, e-mail or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

52



--------------------------------------------------------------------------------



 



  (i)   if to New NGC or any other New NGC Entity prior to the date on which New
NGC relocates its corporate headquarters, to both:         Northrop Grumman
Corporation
1840 Century Park East
Los Angeles, CA 90067-2199
Attention: General Counsel
Facsimile: (310) 556-4910         and:         Northrop Grumman Corporation
1840 Century Park East
Los Angeles, CA 90067-2199
Attention: Treasurer
Facsimile: (310) 201-3088     (ii)   if to New NGC or any other New NGC Entity
on or after the date on which New NGC relocates its corporate headquarters, to
both:         Northrop Grumman Corporation
2980 Fairview Park Drive
Falls Church, VA 22042
Attention: General Counsel
Facsimile: (703) 875-1852         and:         Northrop Grumman Corporation
2980 Fairview Park Drive
Falls Church, VA 22042
Attention: Treasurer
Facsimile: to be provided at relevant time     (iii)   if to HII or any other
HII Entity, to:         Huntington Ingalls Industries, Inc.
4101 Washington Avenue
Newport News, VA 23607
Attention: Office of the General Counsel
Facsimile: (757) 688-1408
        with a copy (which shall not constitute notice) to:         Huntington
Ingalls Industries, Inc.
4101 Washington Avenue

53



--------------------------------------------------------------------------------



 



      Newport News, VA 23607
Attention: General Counsel
Facsimile: (757) 688-1408

     Section 11.7 Interpretation. When a reference is made in this Agreement to
a Section, Article or Exhibit such reference shall be to a Section, Article,
Annex or Exhibit of this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement or in any Exhibit are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Any capitalized terms used in any Schedule, Annex or Exhibit but not otherwise
defined therein shall have the meaning as defined in this Agreement or the
Ancillary Agreement to which such Schedule, Annex or Exhibit is attached, as
applicable. All Schedules, Annexes and Exhibits annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth herein. The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless otherwise
specified. The word “day” when used in this Agreement shall mean “calendar day,”
unless otherwise specified.
     Section 11.8 Entire Agreement. This Agreement and the Ancillary Agreements
and the Annexes, Exhibits, Schedules and Appendices hereto and thereto
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties with respect to the subject matter hereof. None of this
Agreement or any of the Ancillary Agreements shall be deemed to contain or imply
any restriction, covenant, representation, warranty, agreement or undertaking of
any party with respect to the transactions contemplated hereby and thereby other
than those expressly set forth herein or therein or in any document required to
be delivered hereunder or thereunder. Notwithstanding any oral agreement or
course of action of the parties or their representatives to the contrary, no
party to this Agreement shall be under any legal obligation to enter into or
complete the transactions contemplated hereby unless and until this Agreement
shall have been executed and delivered by each of the parties.
     Section 11.9 No Third Party Beneficiaries. Except for the indemnification
rights under this Agreement of any New NGC Indemnitee (other than any current,
former or future employee of any New NGC Entity that is not or was not, as of
any relevant time of determination, also a current or former officer of any New
NGC Entity) or HII Indemnitee (other than any current, former or future employee
of any HII Entity that is not or was not, as of any relevant time of
determination, also a current or former officer of any HII Entity) in their
respective capacities as such, and except as specifically provided in the
Employee Matters Agreement, nothing in this Agreement or the Ancillary
Agreements, express or implied, is intended to or shall confer upon any Person
other than the parties and their respective successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature under or by reason of
this Agreement or the Ancillary Agreements.

54



--------------------------------------------------------------------------------



 



     Section 11.10 Governing Law. This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal Laws of the State of New York, without regard to the Laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of New York (other than Section 5-1401 of the New York General
Obligations Law).
     Section 11.11 Assignment. Except as specifically provided in any Ancillary
Agreement, none of this Agreement, any of the Ancillary Agreements or any of the
rights, interests or obligations hereunder or thereunder may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void. If any party (or any
of its successors or permitted assigns) (a) shall consolidate with or merge into
any other Person and shall not be the continuing or surviving corporation or
entity of such consolidation or merger or (b) shall transfer all or
substantially all of its properties and/or assets to any Person, then, and in
each such case, the party (or its successors or permitted assigns, as
applicable) shall ensure that such Person assumes all of the obligations of such
party (or its successors or permitted assigns, as applicable) under this
Agreement and all applicable Ancillary Agreements.
     Section 11.12 Severability. Whenever possible, each provision or portion of
any provision of this Agreement and the Ancillary Agreements shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision or portion of any provision of this Agreement or the
Ancillary Agreements is held to be invalid, illegal or unenforceable in any
respect under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement or the Ancillary
Agreements shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.
     Section 11.13 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE
ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     Section 11.14 Counterparts. This Agreement and each Ancillary Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.
     Section 11.15 Facsimile Signature. This Agreement may be executed by
facsimile signature and a facsimile signature shall constitute an original for
all purposes.
     Section 11.16 Payment. Except as expressly provided in this Agreement or
any Ancillary Agreement, any amount payable pursuant to this Agreement or any
Ancillary Agreement by one party (or any member of such Party’s Group) shall be
paid within 30

55



--------------------------------------------------------------------------------



 



days after presentation of an invoice or a written demand by the party entitled
to receive such payments. Such demand shall include documentation setting forth
the basis for the amount payable. Any payment not made within 30 days of the
written demand for such payment shall accrue interest at a rate per annum equal
to the rate in effect for underpayments pursuant to Section 6621 of the Code
from such date.
     Section 11.17 Parties’ Obligations. Except where specifically provided
otherwise, a party’s obligations under this Agreement shall include obligations
of its employees and Subsidiaries. Each of NGSB and NGSC hereby agrees to take
any actions, or refrain from taking any actions, to the extent required pursuant
to this Agreement or any of the Ancillary Agreements.
[The remainder of this page is intentionally left blank.]

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Separation and
Distribution Agreement to be executed by their duly authorized representatives.

            NORTHROP GRUMMAN CORPORATION
      By:   /s/ Mark Rabinowitz         Name:   Mark Rabinowitz        Title:  
Corporate Vice President & Treasurer        NEW P, INC.
      By:   /s/ Mark Rabinowitz         Name:   Mark Rabinowitz        Title:  
President & Treasurer        HUNTINGTON INGALLS INDUSTRIES, INC.
      By:   /s/ C. Michael Petters         Name:   C. Michael Petters       
Title:   President and Chief Executive Officer        NORTHROP GRUMMAN
SHIPBUILDING, INC.
      By:   /s/ C. Michael Petters         Name:   C. Michael Petters       
Title:   President and Chief Executive Officer        NORTHROP GRUMMAN SYSTEMS
CORPORATION
      By:   /s/ Mark Rabinowitz         Name:   Mark Rabinowitz        Title:  
President and Treasurer     

[Signature Page to Separation and Distribution Agreement]

 



--------------------------------------------------------------------------------



 



Annex I — Internal Reorganization
     The Internal Reorganization will take place in the following steps, all of
which have occurred or will occur prior to the Distribution in the following
order, unless otherwise determined by the Northrop Grumman Board:

     
Step 1:
  NGC has formed (a) New NGC, (b) HII, (c) Titan Holdings I, LLC, a Delaware
limited liability company (“Holdings LLC”), (d) Titan Holdings II, L.P., a
Delaware limited partnership (“Holdings LP”), and (e) Merger Sub. New NGC
initially will own all the stock of HII, the sole membership interest in
Holdings LLC and the sole general partner interest in Holdings LP. Holdings LLC
will initially own the sole limited partner interest in Holdings LP. Holdings LP
will initially own all of the stock of Merger Sub.
 
   
Step 2:
  Pursuant to that certain Transfer of Guarantees, dated as of March 28, 2011,
between NGC and HII, NGC transferred to HII the Navy Guarantees and HII assumed
and agreed to perform all of the obligations and liabilities of NGC under the
Navy Guarantees.
 
   
Step 3:
  NGC will contribute all of the HII Transferred Assets to NGSB (or to one or
more members of the HII Group other than HII) and all of the New NGC Transferred
Assets to NGSC (or to one or more members of the New NGC Group other than New
NGC). New NGC (or one or more other members of the New NGC Group) will assume
all of the Retained Liabilities of NGC except for NGC’s obligations under the
Amended and Restated Credit Agreement, dated as of August 10, 2007, between NGC,
the lenders party thereto from time to time, JPMorgan Chase Bank, N.A. and the
other parties named therein (the “NGC Credit Agreement”), and HII (or one or
more other members of the HII Group) will assume all of the Shipbuilding
Liabilities of NGC except NGC’s obligations under the guarantee of the GO-Zone
Bonds (the “GO-Zone Bonds Guarantee”).
 
   
Step 4:
  Each of NGSB’s Subsidiaries will distribute to NGSB all of the open account
debt owed to it by NGSC, if any. NGSB will distribute to NGC all of the open
account debt owed to it by NGSC, including such debt distributed to it by its
Subsidiaries (all such debt, the “Intercompany Debt Receivable”).
 
   
Step 5:
  The parties will consummate the Holding Company Reorganization.
 
   
Step 6:
  New NGC will contribute its membership interest in Holdings LLC and its
partnership interest in Holdings LP to HII.
 
   
Step 7:
  NGC will distribute (the “NGC Distribution”) to Holdings LP all of NGC’s
Assets (including the stock of NGSC and NGSB), and Holdings LP will assume all
of NGC’s Liabilities and other obligations (including NGC’s

I-1



--------------------------------------------------------------------------------



 



     
 
  obligations under the NGC Credit Agreement) except NGC’s obligations under the
GO-Zone Bonds Guarantee.
 
   
Step 8:
  Concurrent with the NGC Distribution, HII will enter into the P&I Agreements
pursuant to which HII will agree to perform all of NGC’s obligations under the
Navy Guarantees, if any, and the GO-Zone Bonds Guarantee and indemnify NGC for
any costs arising from such obligations.
 
   
Step 9:
  Holdings LP will distribute to Holdings LLC, its limited partner, and HII, its
general partner, all of the stock of NGSB and NGC (the “Holdings LP
Distribution”).
 
   
Step 10:
  Holdings LLC will distribute to HII the shares of NGC and NGSB that it
received in the Holdings LP Distribution.
 
   
Step 11:
  HII will receive the net cash proceeds from the HII Debt. $300,000,000 of such
net cash proceeds will be retained by HII (the “Retained Cash”). Such cash
proceeds less the Retained Cash are referred to as the “Transferred Debt
Proceeds”.
 
   
Step 12:
  HII will contribute (a) to Holdings LLC a portion of the Transferred Debt
Proceeds equal to Holdings LLC’s proportionate interest in Holdings LP
(approximately $714,500,000) and (b) to Holdings LP the remaining amount of the
Transferred Debt Proceeds (approximately $714,500,000).
 
   
Step 13:
  Holdings LLC will contribute to Holdings LP the amount of the Transferred Debt
Proceeds contributed to it by HII, and Holdings LP will contribute to NGSC the
entire amount of the Transferred Debt Proceeds and the Intercompany Debt
Receivable (such contributions, together with the contributions in Step 12, the
“HII Contribution”).
 
   
Step 14:
  HII will distribute all of its membership interest in Holdings LLC and all of
its partnership interest in Holdings LP to New NGC.

I-2